Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 1 of 47




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION


  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, et al.,                                               CASE NO. 1:19-cv-22487-RS

              Plaintiffs,

  v.

  MARK CERECEDA, D.C., et al.,

          Defendants.
  _________________________________/




                    MOTION TO DISMISS COMPLAINT WITH PREJUDICE ;
                         SUPPORTING MEMORANDUM OF LAW




                                                               FUERST ITTLEMAN DAVID & JOSEPH
                                                               Allan A. Joseph, Esq.
                                                               Andrew S. Ittleman, Esq.
                                                               Christopher Rajotte, Esq.
                                                               Namrata Joshi, Esq.
                                                               SunTrust International Center
                                                               One Southeast Third Avenue, Suite 1800
                                                               Miami, Florida 33131
                                                               Telephone: (305) 350-5690
                                                               Facsimile: (305) 371-8989




                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 2 of 47




                                                                 CONTENTS

          I.        INTRODUCTION................................................................................................................ 1
          II.       FACTS ..................................................................................................................................... 4
                A. The Florida Statutory No Fault Insurance Scheme ........................................................... 4
                B. The Facts of the Present Case .............................................................................................. 7
                C. State Farm’s Reputation for Mistreating Policyholders .................................................... 8
          III. MEMORANDUM ...............................................................................................................11
                A. The Standard for Granting Involuntary Dismissal ..........................................................12
                B. The Complaint Improperly Seeks To Circumvent Rule 23............................................13
                C. AHCA’s Agency Action Certifying That The Ceda Entities Qualify For Exemption
                   From Licensure Cannot be Challenged in this Case .......................................................16
                D. This Court Should Abstain from Deciding This Case Under the Thibodaux, Burford, and
                   Separation of Powers Abstention Doctrines. ...................................................................19
                                i. The Court Should Abstain Under Burford ...............................................................20
                                ii. The Court Should Abstain Under Thibodaux..........................................................21
                                iii. The Court should abstain from setting aside AHCA’s Exemption Certificates
                                   Consistent With Florida’s Separation of Powers Doctrine .........................................22
                                iv. State Farm Has Not Plead Facts to Support its Claim ..........................................24
                E. State Farm Failed To Carry Its Burden of Identifying Which of the 916 Claims Have
                   Already Been Adjudicated in State Court..........................................................................24
                F. The 916 Policyholders are Required Parties under Rule 19(a) .......................................25
                G. The Complaint Fails to State A Claim for Common Law Fraud ..................................28
                                i. The Fraud Claim Is Barred By The Independent Tort Doctrine ................................28
                                ii. The Fraud Claim Fails To Plead Reliance ...............................................................30
                H. The Complaint Fails To State A Claim for Unjust Enrichment. ...................................32
                I. The Complaint Fails to State A Claim for Civil Conspiracy ..........................................33
                J. The Complaint Fails To State a Claim for Aiding and Abetting Fraud........................34
                K. The Court Should Exercise Its Discretion To Reject State Farm’s Request for a Self-
                   Serving Declaratory Judgment ............................................................................................34
                L. The Complaint Fails To State A Claim for Violation of FDUTPA ..............................35
                M. The Fraud Claim Is Not Pled With Particularity .............................................................37
                N. The Conspiracy Claim Is Not Pled With Particularity ....................................................39
                O. The FDUTPA Claim Is Not Pled With Particularity ......................................................39
          IV.       CONCLUSION ...................................................................................................................40
          V.        REQUEST FOR HEARING ............................................................................................40

                                                                             i
                                        FUERST ITTLEMAN DAVID & JOSEPH
     ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 3 of 47




                                                                             TABLE OF CASES
  Lakeland Reg’l Med. Ctr., Inc. v. State, Agency for Healthcare Admin., 917 So. 2d 1024 (Fla. 1st DCA 2006)
      ........................................................................................................................................................................18
  A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 321 F.R.D. 688, 699 (S.D. Fla. 2017). ............14
  Active Spine Centers v. State Farm, 911 So. 2d 241 (Fla. 3d DCA 2005) ......................................................19
  Adrian Energy Associates v. Michigan Pub. Serv. Com'n, 481 F.3d 414 (6th Cir. 2007) .................................21
  Allstate Ins. Co. v. Holy Cross Hosp., Inc., 961 So. 2d 328 (Fla. 2007) ............................................................ 5
  Am. Honda Motor Co., Inc. v. Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170 (M.D. Fla. 2005). ......32
  American United Life Insurance Co. v. Martinez, 480 F.3d 1043 (11th Cir. 2007) ........................................33
  Animal Legal Def. Fund v. U.S. Dept. of Agric., 789 F.3d 1206 (11th Cir. 2015) ........................................18
  Associated Home Health Agency, Inc. v. State Dept. of Health & Rehab. Services, 453 So. 2d 104 (Fla. 1st DCA
     1984) ..............................................................................................................................................................18
  AT&T Mobility, LLC v. Concepcion, 563 U.S. 333 (2011) ............................................................................16
  Babineau v. Fed. Express Corp., 576 F.3d 1183 (11th Cir. 2009)...................................................................13
  Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) .............................................................................................12
  Buckley v. Valeo, 424 U.S. 1 (1976) .................................................................................................................22
  Burford v. Sun Oil Co., 319 U.S. 315 (1943). ...................................................................................................20
  Carriuolo v. Gen. Motors Co., 823 F.3d 977 (11th Cir. 2016) .........................................................................40
  Cielo v. Garrison Prop. & Cas. Ins. Co., No. 8:15-CV-2324, 2016 WL 1244552 (S.D. Fla. Mar. 30, 2016)
      .......................................................................................................................................................................... 2
  Cielo v. Garrison Prop. & Cas. Ins. Co., No. 8:15-cv-2324-T-23TBM, 2016 WL 1244552 (S.D. Fla. Mar.
     30, 2016) .......................................................................................................................................................14
  Coalition for Health Concern v. LWD, Inc., 60 F.3d 1188 (6th Cir. 1995) .....................................................21
  Coastal Neurology, Inc. v. State Farm Mut. Auto. Ins. Co., 271 F.R.D. 538 (S.D. Fla. 2010)........................14
  Cohen v. State Farm Ins. Co., 3:07-CV-251, 2007 WL 4437223 (M.D. Pa. Dec. 14, 2007 ........................14
  Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976). .............................................21
  Danis Indus. Corp. v. Ground Improv. Tech., Inc., 645 So. 2d 420 (Fla. 1994).................................................. 5
  Dixon v. Allergan USA, Inc., 645 F. App’x 930 (11th Cir. 2016). ...............................................................37
  DWFII Corp. v. State Farm Mut. Auto. Ins. Co., 469 F. App’x 762 (11th Cir. 2012) .......................... 14, 35
  E.E.O.C. v. Phillips Colleges, Inc., 984 F. Supp. 1464 (M.D. Fla. 1997).......................................................26
  Elec. Sec. Sys. Corp. v. S. Bell Tel. & Tel. Co., 482 So. 2d 518 (Fla. 3d DCA 1986) ...................................30

                                                                                        ii
                                             FUERST ITTLEMAN DAVID & JOSEPH
          ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 4 of 47



  Eli Lilly & Co. v. Tyco Integrated Sec., LLC., No. 13-80371-CIV, 2015 WL 11251732 (S.D. Fla. Feb. 10,
     2015) ..............................................................................................................................................................40
  Ellis v. Warner, No. 15-10134-CIV, 2017 WL 634287 (S.D. Fla. Feb. 16, 2017) ....................................40
  Findwhat Investor Group v. Findwhat.com, 658 F.3d 1282 (11th Cir. 2011) ...................................................39
  Finn v. Prudential-Bache Securities, Inc., 821 F.2d 581 (11th Cir. 1987) .........................................................31
  Fla. Evergreen Foliage v. E.I. Du Pont De Nemours & Co., 135 F. Supp. 2d 1271 (S.D. Fla. 2001) ...........31
  Flores v. Allstate Ins. Co., 819 So. 2d 740 (Fla. 2002). ..................................................................................... 4
  Fuentes v. Shevin, 407 U.S. 67 (1972) ...............................................................................................................28
  Garcia v. Clarins USA, Inc., 2014 WL 11997812 (S.D. Fla. Sept. 5, 2014). ...............................................40
  Garfield v. NDC Health Corp., 466 F.3d 1255, 1262 (11th Cir. 2006)............................................ 37, 38, 39
  Geico Gen. Ins. Co. v. Virtual Imaging Services, Inc., 141 So. 3d 147 (Fla. 2013) ............................................. 1
  Guyana Tel. & Tel. Co. v. Melbourne Intern., 329 F.3d 1241 (11th Cir. 2003 ...............................................32
  In re Checking Account Overdraft Litig., 780 F.3d 1031 (11th Cir. 2015).......................................................35
  Ivey v. Allstate Ins. Co., 774 So. 2d 679 (Fla. 2000) .......................................................................................... 5
  Jim Moore Ins. Agency, Inc. v. State Farm Mut. Auto. Ins. Co., Inc., 02-80031-CIV., 2003 WL 21146714
     (S.D. Fla. May 6, 2003), report and recommendation adopted, 2003 WL 22097937 (S.D. Fla. Sept. 2, 2003).
      ........................................................................................................................................................................14
  Kay v. Katzen, 568 So. 2d 960 (Fla. 3d DCA 1990) ......................................................................................30
  King v. Bencie, 752 F. App'x 881 (11th Cir. 2018) .........................................................................................29
  La. Power & Light Co. v. City of Thibodaux, 360 U.S. 25 (1959) ...................................................................22
  Lakeland Reg’l Med. Ctr., Inc. v. AHCA, 917 So. 2d 1024 (Fla. 1st DCA 2006) .......................................18
  Lewis v. Guthartz, 428 So. 2d 222 (Fla. 1982) ................................................................................................30
  Liberty Mut. Ins. Co., 832 So. 2d 916 (Fla. 1st DCA 2002) ..........................................................................15
  Llado-Carreno v. Guidant Corp., No. 09-20971, 2011 WL 705403 (S.D. Fla. Feb. 22, 2011) ...................40
  Londono v. Turkey Creek, Inc., 609 So. 2d 14 (Fla. 1992) ...............................................................................24
  Lustig v. Bear Stearns Residential Mortg. Corp., 411 F. App'x 224 (11th Cir. 2011)......................................40
  Marcinelli v. Davis, 217 So. 3d 1034 (Fla. 4th DCA 2017) ...........................................................................33
  Mathews v. Eldridge, 424 U.S. 319 (1976).......................................................................................................27
  McConnell v. Federal Election Com'n, 124 S.Ct. 619 (2003). ............................................................................22
  McKendry v. State, 641 So. 2d 45 (Fla. 1994). .................................................................................................36
  McKenzie Check Advance of Fla., LLC v. Betts, 112 So. 3d 1176 (Fla. 2013) ...............................................16
  Mergens v. Dreyfoos, 166 F.3d 1114 (11th Cir. 1999)......................................................................................31

                                                                                       iii
                                             FUERST ITTLEMAN DAVID & JOSEPH
          ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 5 of 47



  Miccosukee Tribe of Indians of Fla. v. Cypress, 814 F.3d 1202 (11th Cir. 2015)..............................................39
  Miller v. FCC, 66 F.3d 1140, 1145 (11th Cir. 1995) .....................................................................................35
  Murray v. Auslander, 244 F.3d 807 (11th Cir. 2001). ....................................................................................35
  Nationwide Mut. Co. v. Ft. Myers Total Rehab Center, Inc., 657 F. Supp. 2d 1279 (M.D. Fla. 2009). .........32
  Nationwide Mut. Fire Ins. Co. v. Pinnacle Med., Inc., 753 So. 2d 55 (Fla. 2000) ............................................29
  New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 491 U.S. 350 (1989) ................................20
  O’Rear v. Am. Family Life Assur. Co., 139 F.R.D. 418 (M.D. Fla. 1991) ....................................................37
  Ostrof v. State Farm Mut. Auto. Ins. Co., 200 F.R.D. 521 (D. Md. 2001)………………………...                                                                                  14
  Otwell v. Alabama Power Co., 747 F.3d 1275 (11th Cir. 2014) ......................................................................34
  Padilla v. Derius v. Allstate Indem. Co., 723 So. 2d 271 (Fla. 4th DCA 1998) .............................................15
  Paradigm Ins. Co. v. Carter, 944 F.Supp. 883 (M.D. Fla. 1996) ....................................................................22
  Peebles v. Puig, 223 So. 3d 1065 (Fla. 3d DCA 2017)....................................................................................28
  Perret v. Wyndham Vacation Resorts, Inc., 846 F. Supp. 2d 1327 (S.D. Fla. 2012) .......................................40
  Pielage v. McConnell, 516 F.3d 1282 (11th Cir. 2008) ....................................................................................12
  Progressive Am. Ins. Co. v. Eduardo J. Garrido D.C. P.A., 211 So. 3d 1086 (Fla. 3d DCA 2017) ................ 1
  Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996) ....................................................................................22
  Raimi v. Furlong, 702 So. 2d 1273 (Fla. 3d DCA 1997)................................................................................33
  Republic of Ecuador v. Philip Morris, 188 F.Supp. 2d 1359 (S.D. Fla. 2002).................................................22
  Republic of the Phil. v. Pimentel, 553 U.S. 851 (2008). ......................................................................................25
  Shands Teaching Hosp. v. Beech Street Corp., 899 So. 2d 1222 (Fla. 1st DCA 2005). ...................................32
  Sharrard v. State, 998 So. 2d 1188 (Fla. 4th DCA 2009) ..............................................................................23
  Shenandoah Chiropractic, P.A. v. Nat’l Specialty Ins. Co., 526 F. Supp. 2d 1283 (S.D. Fla. 2007) ...............15
  Silvey v. City of Lookout Mountain, Georgia, 4:18-CV-0027-HLM, 2018 WL 8619795 (N.D. Ga. Apr. 30,
     2018) ..............................................................................................................................................................20
  Sky Med. Supply Inc. v. SCS Support Claims Services, Inc., 17 F. Supp.3d 207 (E.D.N.Y. 2014) ................25
  State ex rel. Johnson v. Vizzini, 227 So. 2d 205 (Fla. 1969)............................................................................36
  State Farm Auto Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307 (S.D. Fla.
     2017) ..............................................................................................................................................................34
  State Farm Mut. Auto. Ins. Co. v. Performance Orthopedics & Neurosurgery, LLC et al., Case No. 1:17-cv-
     20028-KMM (S.D. Fla. Jan. 4, 2017). .......................................................................................................31
  State Farm Mut. Ins. Co. v. Nichols, 932 So. 2d 1067 (Fla. 2006)........................................................... 29, 32
  State Farm v. Silver Star Health & Rehab, 739 F.3d 579 (11th Cir. 2013)....................................................19

                                                                                    iv
                                            FUERST ITTLEMAN DAVID & JOSEPH
         ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 6 of 47



  State v. Mendiola, 919 So. 2d 471, 472 (Fla. 3d DCA 2005).........................................................................23
  Stockton v. Lansiquot, 838 F.2d 1545 (11th Cir. 1988) ..................................................................................25
  Sun Life Assurance Co. of Canada v. Imperial Premium Fin., LLC, 904 F.3d 1197 (11th Cir. 2018) ...........34
  Sutton v. Crane, 101 So. 2d 823 (Fla. 2d DCA 1958) ....................................................................................31
  U.S. ex rel. Clausen v. Laboratory Corp. of America, Inc., 290 F.3d 1301 (11th Cir. 2002) ...........................37
  USA Nutraceuticals Grp., Inc. v. BPI Sports, LLC, No. 15-CIV-80352, 2016 WL 4254257 (S.D. Fla. Feb.
     16, 2016) .......................................................................................................................................................40
  Vandenbrink v. State Farm Mut. Auto. Ins. Co., 8:12-CV-897-, 2012 WL 3156596 (M.D. Fla. Aug. 3,
     2012). .............................................................................................................................................................13
  Vega v. T–Mobile, USA, Inc., 564 F.3d 1256 (11th Cir. 2009).....................................................................13
  W. Coast Roofing & Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81 (11th Cir. 2008) ..............37
  Ward v. Atl. Sec. Bank, 777 So. 2d 1144 (Fla. 3d DCA 2001).....................................................................30
  Wilborn v. Jones, 761 F. App’x 908 (11th Cir. 2019). ....................................................................................12
  Wilson v. Kade, 215 So. 3d 632 (Fla. 3d DCA 2017).....................................................................................24




                                                                                    v
                                            FUERST ITTLEMAN DAVID & JOSEPH
         ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 7 of 47



        Defendants, through undersigned counsel and pursuant to Federal Rules of Civil Procedure
  12(b)(6), 12(b)(7), 9(b), and 23, move to dismiss, with prejudice, the Complaint filed by State Farm
  Mutual Automobile Insurance Company and State Farm Fire And Casualty Company.

                                              I.     INTRODUCTION
                   A move to eliminate Florida’s no-fault auto insurance system advanced
                   Monday in the Senate, though a similar House proposal has not been heard
                   as the annual [Florida 2019] legislative session reaches its halfway point ....

                   The Senate Banking and Insurance Committee voted 5-3 to approve Senate
                   Bill 1052, which sponsor Tom Lee [R-Thonotosassa] expects to be worked
                   into any broader insurance package that emerges in the second half of the
                   session.
                          …
                   A House proposal (HB 733) aimed at repealing the decades-old no-fault
                   system has not been heard in committees. Under the no-fault system, drivers
                   are required to carry personal injury protection, or PIP, coverage to help pay
                   medical bills after accidents.

                   For several years, lawmakers in both chambers have floated the idea of ending
                   the no-fault system. Motorists are required to carry $10,000 in PIP coverage,
                   an amount unchanged since 1979.

                   “It’s just fundamentally irresponsible for people to be driving around in 2019
                   with what essentially amounts to $1,500 in no-fault insurance,” Lee said.

                                       ‘PIP’ Repeal Moves Forward In State Senate (Apr. 2, 2019)
                          https://miami.cbslocal.com/2019/04/02/pip-repeal-moves-forward-in-state-senate/


        This past April 2019, State Farm lost its perennial battle to repeal Florida’s PIP statute. 1
        Two months later, State Farm filed this action seeking damages, injunctive relief, and an
  expansive proclamation that all invoices submitted on behalf of all 916 State Farm policyholders who
  were treated by the Defendants from June 2015 to the present were “fraudulent” in their entirety.
        There are two fundamental problems with this lawsuit.
        First, as a substantive matter, it improperly tries to circumvent the intricate statutory system for
  resolving PIP benefit disputes set forth in section 627.736, Florida Statutes, particularly the Florida



          1
           See § 627.736, Fla. Stat. (history); Geico v. Virtual Imaging Services, Inc., 141 So. 3d 147, 152 (Fla.
  2013) (analyzing history of PIP amendments through 2008); Progressive Am. Ins. Co. v. Eduardo J. Garrido
  D.C. P.A., 211 So. 3d 1086, 1089 (Fla. 3d DCA 2017) (analyzing 2012 PIP amendments).

                                                      Page 1 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 8 of 47



  Legislature’s decision on when, how and under what circumstances to authorize an award of
  prevailing-party attorneys’ fees to policyholders or insurance companies.
          Second, this lawsuit is a guised and procedurally improper attempt to certify a defendant class
  action without complying with the requirement of Rule 23.
          State Farm has not even attempted to allege any of the required elements for a class action;
  nor could this case ever qualify for class relief. Class certification is inappropriate because State Farm
  cannot show, among other things, that common questions of law or fact “predominate over any
  questions affecting only individual members” or that a class action is “superior to other available
  methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).
          Here, individual issues pertaining to each PIP medical claim would overwhelm common
  questions with respect to whether each of the 916 policyholders received medically necessary services
  to treat an emergency medical condition – requiring review of each medical file, testimony from each
  policyholder and treating providers, and a mini-trial on every PIP claim. Courts have consistently
  denied class relief in similar PIP disputes brought against insurers. See Cielo v. Garrison Prop. & Cas. Ins.
  Co., No. 8:15-CV-2324, 2016 WL 1244552, at *3 (S.D. Fla. Mar. 30, 2016) (“Because the claim for
  damages will require a significant number of individualized inquiries, a class action is inappropriate[.]”).
          Defendant class action treatment of PIP benefit disputes is also contrary to the comprehensive
  scheme for resolution of disputes in Florida state court on a case-by-case basis that has been a
  hallmark of the PIP statute since 1972. The PIP dispute resolution scheme represents a careful
  balancing of legitimate state interests. Federal court interference in this intricate system would
  jeopardize the rights of State Farm’s policyholders to enjoy the right to select providers of their choice
  (under the Florida Patient’s Bill of Rights and Responsibilities) as well as their entitlement to the one-
  way prevailing party attorneys’ fee provision in § 627.428, Fla. Stat., for PIP disputes.
        Paragraph 4(h) of the PIP statute provides the only exception to the one-way prevailing party
  attorneys’ fee provision, namely, if the insurer proves that the policyholder committed fraud:
                   Benefits are not due or payable to or on the behalf of an insured person
                   if that person has committed, by a material act or omission,
                   insurance fraud relating to personal injury protection coverage
                   under his or her policy , if the fraud is admitted to in a sworn
                   statement by the insured or established in a court of competent
                   jurisdiction. Any insurance fraud voids all coverage arising from the
                   claim related to such fraud under the personal injury protection
                   coverage of the insured person who committed the fraud, irrespective


                                                      Page 2 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 9 of 47



                   of whether a portion of the insured person’s claim may be legitimate,
                   and any benefits paid before the discovery of the fraud is recoverable
                   by the insurer in its entirety from the person who committed insurance
                   fraud. The prevailing party is entitled to its costs and attorney
                   fees in any action in which it prevails in an insurer’s action to
                   enforce its right of recovery under this paragraph.

  § 627.736(4)(h), Fla. Stat. (emphasis added). 2
          As of 2013, however, an insurer that seeks to avail itself of the remedies under paragraph 4(h)
  is required as a condition precedent to send advance written notice to its policyholders:
                   If an insurer has a reasonable belief that a fraudulent insurance act, for
                   the purposes of s. 626.989 or s. 817.234, has been committed, the
                   insurer shall notify the claimant, in writing, within 30 days after
                   submission of the claim that the claim is being investigated for
                   suspected fraud. Beginning at the end of the initial 30-day period, the
                   insurer has an additional 60 days to conduct its fraud investigation.
                   Notwithstanding subsection (10), no later than 90 days after the
                   submission of the claim, the insurer must deny the claim or pay the
                   claim with simple interest as provided in paragraph (d).

  § 627.736(4)(i). Fla. Stat. (emphasis added).
          Indeed, the insurance company’s failure to timely pay PIP claims as required in paragraph 4(h)
  is itself an unfair insurance trade practice. See § 626.9541(1)(i)(i.), Fla. Stat. (“The following are defined
  as unfair methods of competition and unfair or deceptive acts or practices: … Failing to pay
  personal injury protection insurance claims within the time periods required by s.
  627.736(4)(b). ”) (emphasis added). The Florida legislature added this section to the Unfair Insurance
  Trade Practices Act at the same time it amended the PIP statute to add the condition precedent
  requirement in paragraph 4(i).
          Here, State Farm has not alleged compliance with the condition precedent required by section
  627.736(4)(i) and, more significantly, has attempted to file a claim against the Defendants under the
  Florida Deceptive and Unfair Trade Practices Act., §§ 501.201-213, Fla. Stat. (“FDUTPA”), which




          2
            This fraud provision was enacted in 2003. See Ch. 2003-411, § 8, Laws of Florida.
  Significantly, State Farm has filed suit here for common law fraud and has not purported to file a cause
  of action or seek prevailing party attorneys’ fees under Paragraph 4(h).


                                                      Page 3 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 10 of 47



  would allow State Farm to seek fees against its policyholders 3 and thus defeat the limitations on such
  fee awards imposed by paragraphs 4(h) and 4(i) of the PIP statute.
           In addition to depriving policyholders of the benefits of the attorney-fee-shifting provisions
  and conditions precedent for fraud claims relating to PIP benefits, this lawsuit also seeks to deprive
  policyholders of their right to select a doctor of their choice under the Florida Patients’ Bill of Rights.
           PIP policyholders are not captive patients, like those in HMO or PPO plans. Policyholders
  are free to select the medical provider they feel will provide the best services. See § 381.026(4)(d)(1),
  Fla. Stat. (“A patient has the right to impartial access to medical treatment … regardless of … source
  of payment.”). Yet, State Farm is effectively asking this Court to blacklist the Defendants from
  providing PIP treatments by creating a de facto “in-network” of PIP providers that its policyholders
  must go to for treatment. The limitation that State Farm is seeking to impose on the Florida Patients’
  Bill of Rights is illegal.
           In addition to the foregoing procedural improprieties, there are a number of substantive
  deficiencies in the Complaint that require dismissal of each of the causes of action as a matter of law.
           At the end of the day, federal courts should not interfere with the intricate state court PIP
  claim resolution process, or disturb the public policy determinations of the Florida legislature, as to
  how such PIP claim disputes should be resolved and who should bear the cost.
                                                     II.     FACTS
                    A. The Florida Statutory No Fault Insurance Scheme
           The Florida Motor Vehicle No-Fault Law (§§ 627.730-627.7405, Fla. Stat.) is a comprehensive
  statutory scheme enacted for the following expressly stated legislative purpose: “To provide for
  medical, surgical, funeral, and disability insurance benefits without regard to fault, and to require motor
  vehicle insurance securing such benefits, for motor vehicles required to be registered in this state and,
  with respect to motor vehicle accidents, a limitation on the right to claim damages for pain, suffering,
  mental anguish, and inconvenience.” § 627.731, Fla. Stat. (2019). 4
        The PIP statute, which is codified in § 627.736, is “an integral part of the no-fault statutory
  scheme.” Flores v. Allstate Ins. Co., 819 So. 2d 740, 744 (Fla. 2002). “The PIP statute is unique, in that


           3
               As assignees, the Defendants stand in the shoes of the policyholders for all purposes.

           Unless otherwise noted, all citations to the PIP statute reflect the law that was in effect during
           4

  the relevant period of the subject claims, which are reflected in the 2019 version of the Florida Statutes.

                                                      Page 4 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 11 of 47



  it abolished a traditional common-law right by limiting the recovery available to car accident victims
  and in exchange, required PIP insurance that was recoverable without regard to fault.” Allstate Ins. Co.
  v. Holy Cross Hosp., Inc., 961 So. 2d 328, 332 (Fla. 2007) (internal quotations and citations omitted).
  “Without a doubt, the purpose of the no-fault statutory scheme is to ‘provide swift and virtually
  automatic payment so that the injured insured may get on with his [or her] life without undue financial
  interruption.’” Ivey v. Allstate Ins. Co., 774 So. 2d 679, 683–84 (Fla. 2000) (citation omitted).
        Effective January 1, 2013, the Florida Legislature placed the following limitations on
  reimbursement of PIP benefits:
                   •    Timeline. 14-day deadline for policyholders to seek medical care
                        for injuries after a car accident;

                   •    Major Injury. Only those patients diagnosed with an emergency
                        medical condition (EMC) can receive the full $10,000;

                   •    Doctor Diagnosis. Only a doctor (M.D., D.O., dentist, or
                        advanced nurse practitioner) can diagnose an EMC;

                   •    Reduced Benefit. The full $10,000 benefit reduced to $2,500
                        absent an EMC.

  § 627.736(1)(a)(1)-(5), Fla. Stat.; see Ch. 2012-197, § 10, Laws of Fla.
          Throughout its history, given the unbalanced economic power favoring the insurers, the PIP
  statute contained a one-way attorney fee statute, meaning that in the event a policyholder (or its
  assigns, such as the providers) sues to recover benefits and prevails, the insurance company must pay
  the prevailing policyholder’s reasonable attorneys’ fees, but not the other way around. See § 627.428;
  Danis Indus. Corp. v. Ground Improv. Tech., Inc., 645 So. 2d 420, 421 (Fla. 1994) (“Here, the statute is a
  one-way street offering the potential for attorneys’ fees only to the insured or beneficiary.”).
          The one-way provision is incorporated into the PIP statute by virtue of § 627.7346(8), which
  provides in part: “With respect to any dispute under the provisions of ss. 627.730-627.7405 between
  the insured and the insurer, or between an assignee of an insured’s rights and the insurer, the
  provisions of ss. 627.428 and 768.79 apply[.]”
          The dispute in this case is clearly driven by State Farm’s dissatisfaction with the statutory
  scheme, including the one-way fee provision, which was designed by the Florida legislature to level
  the playing field by creating exposure to State Farm for refusing to fully pay the lawful amount due


                                                      Page 5 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 12 of 47



  for services. The one-way fee provision is an integral part of the statute and of the political
  compromises that were made in abrogating the common law rights, assuring speedy treatment and
  payment of PIP claims, and giving the policyholder an equal hand in litigation where the policyholder
  prevails. The one-way fee provision discourages unnecessary delay by the insurance company in paying
  legitimate claims and prevents insurance companies from using their economic might, as in this case,
  to try to deprive policyholders of statutory benefits and at the same time attempting to recover
  attorneys’ fees in the wrong statutory direction.
          Significantly, as discussed earlier, the PIP Statute has built-in protections for insurers such as
  State Farm. The Florida Legislature created a comprehensive mechanism not only for collecting PIP
  premiums but also for disputing PIP claims. See generally § 627.736(4)(h), Fla. Stat.
          If State Farm feels justified in not paying a claim, then State Farm should stand behind its
  belief and not pay the claim. Here, by contrast, State Farm paid the claim; gave no notice to the
  policyholder of any allegation of fraud; and sued to disgorge the money paid to the providers without
  providing notice to the policyholders as required by § 627.736(i), which could potentially leave the
  policyholders on the hook for the unpaid invoice.
          Thus, rather than adhere to the legislative mandate, State Farm is seeking by this disguised
  defendant class action to turn the PIP statutory scheme on its head and do the following:
                  Secretly obtain class action relief to deny all PIP benefits sought by Defendants
                   on behalf of policyholders in their entirety without meeting or even pleading
                   the rigid threshold requirements under Federal Rule of Civil Procedure 23;

                  By-pass the claim resolution procedure enacted by the Legislature and avoid
                   the equalizing one-way attorneys’ fees provision and instead recover fees
                   against policyholders and their assignees, which is clearly not the intention of
                   the Florida Legislature;

                  Effectively have this Court approve what would otherwise amount to an unfair
                   insurance trade practice by “blacklisting” the Defendants and creating through
                   litigation its own “in-network” approved providers, and thereby trampling the
                   statutory rights of policyholders to select the medical provider of their choice. 5

                  Evade the principles of res judicata and claim preclusion by asking for
                   disgorgement of claims already litigated;

          5
            See § 627.732(11)(a), Fla. Stat. (“An insurer is engaging in a prohibited unfair or deceptive
  practice … if the insurer, with such frequency so as to indicate a general business practice … [f]ails to
  pay valid claims for personal injury protection[.]”).

                                                      Page 6 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 13 of 47




                  Deprive policyholders and their assignees access to the Florida court system;

                  Strip ACHA of its licensing and enforcement authority.

                  B. The Facts of the Present Case
          State Farm effectively asks this Court to re-write the PIP statute, and to shut down the
  framework for resolving claim disputes created by the PIP statute, for all of its policyholders who
  sought medical care from Defendants.
          The factual predicate offered by State Farm to engineer this downside economic risk for its
  policyholders and their assignees, and to justify the extraordinary request for this Court to re-write the
  Florida PIP scheme, is murky, at best, and totally unsupported by ultimate facts.
          Upon careful reading of the Complaint, it is apparent that it only sets forth ultimate facts
  regarding the claims of two patients (Nos. 626 and 532), who have unpaid invoices of $623 and
  $11,845, respectively. See Comp. Exs. 13, 19, 22 and 27. There are no facts or information regarding
  any of the other 914 patients listed on Exhibit 1 to the Complaint from which this Court could glean
  that an untoward act was committed; whether the treatments were medically necessary; 6 and whether
  patients suffered an emergency medical condition. 7 Except for Exhibits 13 and 22 pertaining to
  Patient/Policyholder No. 532, and Exhibits 19 and 27 pertaining to Patient/Policyholder No. 526),
  none of the other exhibits – neither the Examinations Under Oath nor the depositions transcripts --
  deal with the medical circumstances of any of the other 914 claims at issue. They instead pertain to
  non-parties , such as 411-PAIN, and testimony taken in prior lawsuits involving CEDA-affiliated
  clinics that are not defendants in this action. See, e.g., Exhibits 37, 38, and 39 to the Complaint.



          6
            “Medically necessary” refers to “a medical service or supply that a prudent physician would
  provide for the purpose of preventing, diagnosing, or treating an illness, injury, disease, or symptom
  in a manner that is: (a) In accordance with generally accepted standards of medical practice; (b)
  Clinically appropriate in terms of type, frequency, extent, site, and duration; and (c) Not primarily for
  the convenience of the patient, physician, or other health care provider.” § 627.732(2), Fla. Stat.
          7
           “Emergency medical condition” means “a medical condition manifesting itself by acute
  symptoms of sufficient severity, which may include severe pain, such that the absence of immediate
  medical attention could reasonably be expected to result in any of the following: (a) [s]erious jeopardy
  to patient health; (b) [s]erious impairment to bodily functions[; or] (c) [s]erious dysfunction of any
  bodily organ or part.” § 627.732(16), Fla. Stat.

                                                      Page 7 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 14 of 47



          Nevertheless, State Farm alleges that a dispute over two invoices totaling $12,468 justifies
  disgorgement of $4 million in PIP benefits paid to Defendants by State Farm on behalf of its
  policyholders over the past four years. Other than conclusory and unverified allegations of a
  “fraudulent scheme” to treat patients with a “predetermined protocol” based on a spreadsheet of
  unknown origin and methodology, there are literally no allegations of ultimate fact that would
  support a finding regarding the appropriateness of the medical services provided by the Defendants
  to the other 914 policyholders.
          Nor does State Farm’s convenient use of the label “predetermined protocol” establish ultimate
  facts to support a claim for common law fraud. Instead, State Farm leaps to the implausible suggestion
  that none of its 916 policyholders who visited Defendants in the past four years received any form of
  compensable medical treatment. The fact that all of the policyholders received standardized diagnosis and
  treatment is evidence of nothing, just as it would not be evidence of billing fraud for an insurance
  company’s lawyer to send pattern pleadings in every automobile injury dispute, including a similar
  answer and affirmative defenses; a similar request for production; and a similar motion for summary
  judgment.
          State Farm’s allegations of a “predetermined” protocol are a pretext. State Farm wants to
  dismantle the entire PIP statutory dispute system of case-by-case claim resolution, balanced by the
  one-way attorney fee provision, because those features equalize the power of the participants and
  level the judicial playing field. State Farm’s remedy for its systematic displeasure lies with the Florida
  Legislature in Tallahassee, not with the federal District Court in Miami.
                  C. State Farm’s Reputation for Mistreating Policyholders
          Although State Farm attacks Defendants with vitriol, State Farm does not come to this Court
  with clean hands. Although State Farm has been telling Floridians since 1971 that, “Like a Good
  Neighbor, State Farm Is There,” and even though its newest tagline is, “Here to Help Life Go Right,®”
  neither of these advertising slogans capture State Farm’s corporate culture of hubris, greed, and
  disrespect for its own policyholders that one state supreme court has characterized as “reprehensible.”
          Recent entries on State Farm’s corporate rap sheet include:
          •   “State Farm … and other giant home and auto insurers around the country
              have co-opted law enforcement to intimidate and prosecute their own
              customers — tactics that can help companies boost their profits and avoid
              paying claims.” Kendall Taggart, Insurance Companies Are Paying Cops To
              Investigate             Their               Own                  Customers

                                                      Page 8 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 15 of 47



             https://www.buzzfeednews.com/article/kendalltaggart/insurance-fraud-
             erie-state-farm-farmers?bfsource=relatedmanual (BuzzFeed News, Aug. 15,
             2019).

         •   Cease and Desist Order issued by Louisiana Insurance Commissioner for
             improperly             doubling         hurricane         deductibles.
             https://www.miamiherald.com/news/business/article234285332.html (The
             Associated Press, Aug. 22, 2019).

         •   “State Farm agreed to pay $250 million on the brink of a trial to customers
             who claimed the company tried to rig the Illinois justice system to wipe out a
             $1 billion jury verdict from 19 years ago.” Tim Bross, Margaret Cronin Fisk,
             and Jef Feeley, State Farm Ducks Racketeering Trial With $250 Million Accord
             https://www.bloomberg.com/news/articles/2018-09-04/state-farm-settles-
             racketeering-case-for-250-million) (Bloomberg L.P., Sept. 4, 2018); Scott
             Berles, $250 Million Settlement Reached in Hale v State Farm,
             https://americanlegalnews.com/250-million-settlement-reached-in-hale-v-
             state-farm/ (Am. Legal News Sept. 18, 2018).

         •   “. According to [Rigsby, former State Farm claims adjusters, State Farm]
             instructed them and other adjusters to misclassify wind damage as flood
             damage in order to shift petitioner’s insurance liability to the Government.”
             State Farm Fire & Cas. Co. v. U.S ex rel. Rigsby, 137 S. Ct. 436, 438 (2016).

         •   “More importantly, [the Rigsby case] gave rise to other claims that
             Bloomington-based State Farm defrauded the National Flood Insurance
             Program. Last year, Mississippi filed its own civil fraud lawsuit against State
             Farm, saying the state paid as much as $522 million to State Farm policyholders
             after the company manipulated the reports of adjusters and engineers to limit
             its responsibility.” Supreme Court upholds Katrina fraud verdict against State Farm
             https://www.chicagobusiness.com/article/20161206/NEWS07/161209901
             /supreme-court-upholds-katrina-fraud-verdict-against-state-farm             (Assoc.
             Press., Dec. 6, 2016).

         •   The DOAN v. State Farm, No. 1-08-CV-129264 (slip op. Santa Clara County
             Calif. Sup. Ct., April 20, 2016) (finding that State Farm violated California law
             by unfairly calculating depreciation, resulting in over-depreciation and reduced
             payouts) (copy at www.statefarmpersonalpropertysettlement.com).

         •    “State Farm maintained a list of the names of predominantly Jewish lawyers
             (referred to at State Farm as the “Jewish Lawyers Lists”). The claims of the
             clients of the attorneys whose names appeared on the “Jewish Lawyers Lists”
             were automatically transferred to State Farm’s fraud unit simply because the
             lawyer’s name appeared on the “Jewish Lawyers List.” If your name was on
             the list of Jewish lawyers, your clients claim would be automatically referred to

                                                     Page 9 of 41

                                         FUERST ITTLEMAN DAVID & JOSEPH
      ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 16 of 47



             the fraud unit and never settled or paid.” Brief filed in A. Todd Hindin v. State
             Farm Mut. Auto. Ins. Co., B241540, 2014 WL 212177 (Cal. Ct. App. Jan. 21,
             2014)                    (as                     reported                     in
             https://www.propertyinsurancecoveragelaw.com/2014/02/articles/state-
             farm/hindin-v-state-farm-the-landmark-claims-practice-case-that-few-know-
             about-finally-ends/).

         •   “The Campbells introduced evidence that State Farm’s decision to take the
             case to trial was a result of a national scheme to meet corporate fiscal goals by
             capping payouts on claims company wide. This scheme was referred to as State
             Farm's … PP & R policy. …Evidence pertaining to the PP & R policy
             concerned State Farm's business practices for over 20 years in numerous
             States. ….. The jury awarded the Campbells $2.6 million in compensatory
             damages and $145 million in punitive damages …The Utah Supreme Court
             … reinstated the $145 million punitive damages award. Relying in large
             part on the extensive evidence concerning the PP & R policy, the court
             concluded State Farm’s conduct was reprehensible. ” State Farm Mut. Auto.
             Ins. Co. v. Campbell, 538 U.S. 408, 414–15 (2003) (citations omitted) (emphasis
             added).

         •   “[T]he Superintendent … issued a Notice of Proposed Cease and Desist Order
             as he was of the opinion that State Farm … committed an unfair or deceptive
             act or practice by charging rates for coverages or categories of automobile
             insurance that were not approved by the Superintendent.”) Cease and Desist
             Order Against State Farm (Ontario Fin. Servs. Comm’n, Dec. 9, 2005)
             https://www.fsco.gov.on.ca/en/about/enforcement/cdo/Pages/cdo-
             statefarm.aspx.

         •   “In fact, the lawsuit claims State Farm has issued Personal Injury Protection
             (PIP) benefits coverage to thousands of Florida consumers for which it has
             consistently paid out improperly reduced amount, specifically for claims
             pursuant to CPT codes 98940 and 98941, billing codes signifying chiropractic
             spinal treatment.” Class Action Complaint, Coastal Wellness Centers, Inc. v. State
             Farm, Case 0:17-cv-61950-LSS (S.D. Fla. Oct. 3, 2017) as reported
             https://www.classaction.org/news/lawsuit-claims-state-farm-improperly-
             reduces-payments-for-auto-accident-injury-claims).

         •   Complaint, MSPA CLAIMS 1, LLC, a v. State Farm, No. 1:18-cv-23165-RNS
             (S.D. Fla. Aug. 3, 2018) (found at https://www.classaction.org/news/class-
             action-claims-state-farm-failed-to-reimburse-medicare-payments (alleging that
             State Farm failed to reimburse Medicare secondary payers that cover medical
             expenses of its plan members).




                                                    Page 10 of 41

                                         FUERST ITTLEMAN DAVID & JOSEPH
      ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 17 of 47



                                            III.     MEMORANDUM
          This action does not come before the Court on a clean jurisprudential slate.
          State Farm has initiated similar federal lawsuits over the past decade as part of its efforts to
  repeal the PIP statute through litigation and to push back against providers who had the temerity to
  demand full payment for their services, which demands were enforced under AOBs.
          State Farm, through its economic muscle, has defeated various attempts to dismiss complaints
  in similar actions. Here, however, the Defendants have asserted novel arguments. For example,
  Defendants have not located published opinions attacking similar State Farm complaints on grounds
  that they improperly circumvented Rule 23, or that AHCA had issued Certificates of Exemption, or
  that State Farm failed to identify which of the 916 PIP claims were adjudicated in state court, or that
  fraud claims were barred by the independent tort doctrine, or that State Farm cannot plead reliance
  for previously having sued Cereceda, or that the FDUTPA claim is preempted by the PIP statute. To
  the extent we raise arguments previously considered by the courts in a similar context that have been
  previously rejected in non-binding opinions, Defendants urge this Court to reconsider the applicability
  of those doctrines to the instant dispute for the reasons set forth below.
          Importantly, Defendants ask this Court to keep in mind two key factual distinctions when
  evaluating this motion because this case is an outlier that dangerously intrudes too far into AHCA’s
  licensing domain and the policy determinations underlying the Florida legislature’s decision to control
  the circumstances of when and whether a litigant attempting to collect payment on a PIP claim will
  be exposed to an adverse attorney fee award.
          First, the CEDA billing entities here were not “self-declared” as being exempt under the HCCA
  but were actually issued Certificates of Exemption from AHCA. Thus, here, State Farm asks this
  Court to collaterally overrule AHCA’s written licensing determinations.
          Second, existing case law deals with whether a clinic satisfied the “wholly-owned” exemption
  under the HCCA, which is legally cut and dry. Here, by contrast, State Farm is not disputing whether
  the CEDA billing entities are wholly-owned by Mark Cereceda. Rather, State Farm is challenging
  whether Cereceda properly supervised the business activities of each clinic, which clearly falls within
  AHCA’s purview. See Comp. at ¶ 6 (“Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing
  MRI did not qualify for the HCCA license exemption because, since at least June 2015, Cereceda has
  not fulfilled his statutory duties under § 400.9905(4)(g), to supervise the business activities of Ceda
  Ortho Group, the Cereceda Clinics, and Springs Crossing MRI[.]”).

                                                     Page 11 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 18 of 47



          Here, there are no ultimate facts to support State Farm’s claim regarding lack of supervision
  because the allegation is predicated entirely on depositions taken for events years ago in cases involving
  non-party Ceda affiliates. See Exhibits 37, 38, and 39. Tellingly, the Complaint does not allege any
  ultimate facts that Cereceda is not operating the Defendant clinics in this case or personally observing
  how they operate. Instead, State Farm attaches exhibits from entirely unrelated lawsuits on behalf of
  unrelated entities to improperly argue that Cereceda’s actions with respect to those unrelated entities
  qualify to support allegations regarding supervision of the named CEDA entities here.
          Stripped of the irrelevant exhibits, the Complaint presents only conclusory allegations with
  respect to the licensing issue (“Cereceda failed to supervise”), as well as virtually zero ultimate facts
  regarding the “predetermined protocol,” which is unsupported by any of the 39 exhibits to the
  Complaint other than the four exhibits relating to two out of 916 patients, No. 526 and 532 (see Comp.
  ¶¶ 78-81 & Exs. 13, 19, 22 and 27). Such naked allegations are entirely insufficient to state a claim for
  fraud or to seek declaratory relief even in a class-wide context, which State Farm contends this is not.
          For the reasons set forth below, the Complaint should be dismissed.
                  A. The Standard for Granting Involuntary Dismissal
          A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of a complaint.
          When evaluating a motion to dismiss, the court must accept “the factual allegations in the
  complaint as true and construe them in the light most favorable to the plaintiff.” Pielage v. McConnell,
  516 F.3d 1282, 1284 (11th Cir. 2008). However, “the tenet that a court must accept as true all of the
  allegations contained in a complaint is inapplicable to legal conclusions .” Ashcroft v. Iqbal, 556 U.S.
  662, 678 (2009) (emphasis added). “[A] plaintiff’s obligation to provide the ‘grounds’ of his
  ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of the
  elements of a cause of action will not do. ” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
          “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
  as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly).
  “Determining whether a complaint states a plausible claim for relief [is] ... a context-specific task that
  requires the reviewing court to draw on its judicial experience and common sense.” Id. at 679. The
  standard “calls for enough facts to raise a reasonable expectation that discovery will reveal evidence”
  of the claim. Wilborn v. Jones, 761 F. App’x 908, 910 (11th Cir. 2019). While the complaint need not set
  out “detailed” factual allegations, it must provide sufficient factual amplification “to raise a right to
  relief above the speculative level.” Id. (citing Twombly).

                                                     Page 12 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 19 of 47



                  B. The Complaint Improperly Seeks To Circumvent Rule 23
          As a threshold matter, the Court should dismiss this entire action because it is a cleverly
  disguised yet improper attempt to litigate a defendant class action without pleading, much less meeting,
  the requirements of Rule 23(b).
          In fact, State Farm’s Expedited Motion for All Writs Act Injunction [ECF No. 5] is rife with
  tacit concessions that its true aim is to circumvent Rule 23, to abridge Defendants’ rights to litigate
  the propriety of State Farm’s claims processing, and to bypass the statutory PIP mechanism purely for
  its financial benefit. See ECF No. 5 at 4 (“[A] decision in [State Farm’s] favor in the Federal Action
  will eliminate Defendants’ ability to recover for any unpaid or allegedly underpaid claims in PIP Suits,
  thereby removing the need for those issues to be tried in separate proceedings.”); Id. (“The Court will
  have the full benefit of evaluating all the lay and expert testimony and documentary evidence
  associated with nearly 800 claims at issue … and potentially eliminate the need to litigate hundreds if
  not thousands of individual disputes before multiple Florida Courts.”).
          “Where the propriety of a class action procedure is plain from the initial pleadings, a district
  court may rule on this issue prior to the filing of a motion for class certification.” See Vandenbrink v.
  State Farm Mut. Auto. Ins. Co., 8:12-CV-897-, 2012 WL 3156596, at *3 (M.D. Fla. Aug. 3, 2012).
          Certification of a damages class under Rule 23(b)(3) requires a plaintiff to establish that “the
  question[s] of law or fact common to the members of the class predominate over any questions
  affecting only individual members, and that a class action is superior to all other available methods for
  the fair and efficient adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3).
          The Eleventh Circuit has further explained that “[w]hether an issue predominates can only be
  determined after considering what value the resolution of the class-wide issue will have in each class
  member’s underlying cause of action.” Vega v. T–Mobile, USA, Inc., 564 F.3d 1256, 1270 (11th Cir.
  2009). According to another Eleventh Circuit ruling:
                   Common issues of fact and law predominate if they ‘ha[ve] a direct
                   impact on every class member’s effort to establish liability and ...
                   entitlement to .... relief’ ... [C]ommon issues will not predominate over
                   individual questions if, ‘as a practical matter, the resolution of [an]
                   overarching common issue breaks down into an unmanageable variety
                   of individual legal and factual issues.’

  Babineau v. Fed. Express Corp., 576 F.3d 1183, 1191 (11th Cir. 2009) (citations omitted).
          Courts around the country have ruled – at State Farm’s insistence – that the reasonableness and


                                                     Page 13 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 20 of 47



  necessity of medical treatment is not an appropriate issue for class-wide determination. See, e.g., Ostrof
  v. State Farm Mut. Auto. Ins. Co., 200 F.R.D. 521, 531 (D. Md. 2001) (“Ultimately Plaintiffs have failed
  to convince the Court why this case should be treated any differently from others where the necessity
  and reasonableness of medical treatment has been at issue. Consistently in such cases courts have
  found individualized inquiries to predominate and have declined certification.”); Cohen v. State Farm
  Ins. Co., 3:07-CV-251, 2007 WL 4437223, at *4 (M.D. Pa. Dec. 14, 2007); see also A&M Gerber
  Chiropractic LLC v. GEICO Gen. Ins. Co., 321 F.R.D. 688, 699 (S.D. Fla. 2017).
          This case allegedly seeks relief pertaining to 916 claims.
          Those 916 claims regarding 916 policyholders with 916 insurance policies living in 67 Florida
  counties will require proof of individualized damages and medical treatment under differing local
  standards of reasonable medical certainty, thus again contravening the predominance requirements of
  Rule 23 and depriving individual policyholders of their statutory right to local peer jury trials. See
  DWFII Corp. v. State Farm Mut. Auto. Ins. Co., 469 F. App’x 762, 764–65 (11th Cir. 2012) (“In the
  present case, if the class was able to prevail on its claim, each medical service provider in the class
  would have to establish individual facts regarding the type of services performed, the amounts billed,
  and the amount of reimbursement received from State Farm in order to determine its appropriate
  monetary recovery.”); Cielo v. Garrison Prop. & Cas. Ins. Co., No. 8:15-cv-2324-T-23TBM, 2016 WL
  1244552, at *3 (S.D. Fla. Mar. 30, 2016) (“Because the claim for damages will require a significant
  number of individualized inquiries, a class action is inappropriate to resolve the claim.”); Coastal
  Neurology, Inc. v. State Farm Mut. Auto. Ins. Co., 271 F.R.D. 538, 546 (S.D. Fla. 2010) (noting that to
  prove claims for monetary damages, “every member of the putative class would have to engage in a
  similar analysis ... [that] would involve different policyholders, different medical services, different
  billing codes, different NCCI edits, possibly different modifiers, and different defenses; thus, an
  entirely different set of facts and legal conclusions.”); Jim Moore Ins. Agency, Inc. v. State Farm Mut. Auto.
  Ins. Co., Inc., 02-80031-CIV., 2003 WL 21146714, at *8–10 (S.D. Fla. May 6, 2003), report and
  recommendation adopted, 2003 WL 22097937 (S.D. Fla. Sept. 2, 2003).
          In sum, the large number of individualized factual determinations as to liability and damages
  would overwhelm those matters amenable to generalized proof, would result in a series of time
  consuming and costly mini-trials, and would defeat the purposes of class certification. Significantly,
  treating this case like a class action would allow State Farm to effectively deny PIP benefits, which by
  definition require a case-by-case analysis, on an impermissible wholesale basis, all with the design to

                                                     Page 14 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 21 of 47



  by-pass the one-way, equalizing attorneys’ fees provision in § 627.428, and instead potentially recover
  fees against policyholders and their assignees under FDUTPA, which is the inverse of statutory intent
  under the PIP statute; and to deny policyholders and their assignees constitutional access to the Florida
  state court system.
          The effect of this thinly-veiled class action would be a court-sanctioned “blacklisting” of
  Defendants from providing medical services to State Farm policyholders, which would interfere with
  the right of policyholders to access medical treatment regardless of the “source of payment” and to
  “treatment for any emergency medical condition that will deteriorate from failure to provide such
  treatment.” See §§ 381.0264(d)(1)-(2), Fla. Stat.
          Beyond the dictates of Rule 23, it is also apparent that the PIP statute itself requires
  individualized, case-by-case determinations of PIP disputes. See Shenandoah Chiropractic, P.A. v. Nat’l
  Specialty Ins. Co., 526 F. Supp. 2d 1283, 1285–86 (S.D. Fla. 2007) (“As the Plaintiff in the instant case
  articulates, it is seeking a declaratory judgment as to whether or not the insurer’s method of
  determining reasonableness violates the language in the contract. This is exactly the sort of
  determination that [is] inappropriate for across-the-board declaratory relief, because the fact finder
  must, on a case by case basis, construe the term ‘reasonable’ and determine whether the insurer's
  evaluation of the bills submitted fits the definition of ‘reasonable.’”); Liberty Mut. Ins. Co., 832 So. 2d
  916, 920 (Fla. 1st DCA 2002) (“Under the statutory scheme, the courts decide, case by case, whether
  insurers have met their obligations to pay personal injury protection benefits.”); Padilla v. Derius v.
  Allstate Indem. Co., 723 So. 2d 271, 274 (Fla. 4th DCA 1998) (“The current state of the law is that the
  issue of necessity in a PIP case is decided by factfinders on a case by case basis, depending on the
  specific evidence introduced at trial and the arguments of counsel.”).
          This is evident from the addition of paragraph 4(i) to the PIP statute, which requires, before
  any assertion of fraud, that the insurer send advance written notice as a condition precedent to each
  policyholder, which obviously is not alleged to taken place here. See § 627.736(4)(i), Fla. Stat. (“[T]he
  insurer shall notify the claimant, in writing, within 30 days after submission of the claim that the claim
  is being investigated for suspected fraud.”) (emphasis added). Moreover, State Farm’s own policies
  expressly prohibit the filing of class actions. See Sample State Farm Policy, Exhibit A hereto




                                                     Page 15 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 22 of 47



  (“Arbitrators shall have no authority to decide any other questions of fact, decide any questions of
  law, or conduct arbitration on a class-wide or class-representative basis.”). 8
          The reason for these restrictions is self-evident: the only fair way to determine if a policyholder
  received reasonable and necessary medical treatment, and that the provider billed accurately for its
  services, is to conduct an examination on an individualized basis. Here, to prove its case of alleged
  fraud, State Farm would need to bring in every patient and patient file, and litigate the issues of medical
  necessity and emergency medical condition one by one. 9 Contractual clauses barring class actions have
  been upheld by the Supreme Court. See AT&T Mobility, LLC v. Concepcion, 563 U.S. 333 (2011);
  McKenzie Check Advance of Fla., LLC v. Betts, 112 So. 3d 1176 (Fla. 2013). Thus, State Farm cannot
  circumvent the very class action waiver it embedded into its policies.
          The Florida Constitution grants a specific right of access to the courts, providing that “[t]he
  courts shall be open to every person for redress of any injury, and justice shall be administered without
  sale, denial or delay.” Fla. Const. Art. I, Sec. 21. State Farm impermissibly seeks to deny policyholders
  the right to prompt PIP claim resolution bestowed by the Florida constitution and the Florida
  legislature by virtue of the PIP statue.
          Accordingly, this Court should dismiss this action for failure to comply with Rule 23(b).
                   C. AHCA’s Agency Action Certifying That The Ceda Entities Qualify For
                      Exemption From Licensure Cannot be Challenged in this Case
          A substantial portion of the Complaint relies on the allegation that the Defendants providing
  the medical services (the “Ceda Entities”) did not qualify for license exemptions under the Health
  Care Clinic Act, §§ 400.990 -995, Fla. Stat. (“HCCA”), and thus none of the services provided to State
  Farm’s injured policyholders are compensable. Comp. at ¶¶ 124-25. However State Farm
  acknowledges that the Ceda Entities applied for and were issued Certificates of Exemption by the
  Florida Agency for Health Care Administration (“AHCA”). 10


          8
              See fn. 11, infra, discussing the incorporation by reference doctrine.
          9
           That is why these cases are routinely handled by the Florida county courts, which are far
  better equipped to cope with these cases as they have been doing since the inception of PIP.
          10
            Defendant Ceda Orthopedics & Interventional Medicine of Cutler Bay, LLC, did not obtain
  a written Certificate of Exemption and therefore was self-declared for the relevant period and is not
  included in the definition of “CEDA Entities.”


                                                     Page 16 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 23 of 47



          Copies of the exemption certificates are attached hereto as Composite Exhibit B. 11
          State Farm tacitly argues that AHCA was wrong to issue the license exemptions to the Ceda
  Entities and now asks the Court to set aside the Exemptions. See Comp. at ¶¶ 12-25.
          AHCA issued Certificates of Exemption to the Ceda Entities pursuant to the HCCA. See
  §400.9935(6), Fla. Stat. (“Any person or entity providing health care services… may voluntarily apply
  for a certificate of exemption from licensure under its exempt status with the agency…”). Significantly,
  the application for and issuance of exemption certificates is not mandatory, and a clinic may choose
  to self-determine that it is covered by the exemption. See Fla. Admin. Code R. 59A-33.006(1). Further,
  the statute provides that Exemption Certificates are “valid for up to 2 years” and are non-transferable,
  ensuring an ongoing relationship between AHCA and the entity regardless of its exempt status.
  § 400.9935(6). The law is clear that exemption certificates are not “rubber stamps” from AHCA. See
  § 400.9935(6), Fla. Stat., and Admin. Code R. 59A-3306(3). Additionally, the current form version of
  the Application not only details the information a provider must submit to AHCA when seeking an
  exemption certificate but also explains the consequences associated with submitting a false application.
  See “Application for Certificate of Exemption from Licensure as a Health Care Clinic,” available at
  https://ahca.myflorida.com/MCHQ/Health_Facility_Regulation/Hospital_Outpatient/HealthCare
  Clinic/hcc_licensing.shtml.
          This is no small matter. Florida law treats the submission of a “false, misleading, or fraudulent
  application or other document when…seeking an exemption from licensure as a health care clinic” as


          11
             The Eleventh Circuit has adopted the “incorporation by reference” doctrine when analyzing
  Rule 12(b)(6) motions. The doctrine allows courts to consider a document attached to a motion to
  dismiss without converting the motion into one for summary judgment. See Bamert v. Pulte Home Corp.,
  445 F. App’x 256, 267 (11th Cir. 2011) (“Two elements must be present for the doctrine to apply: (1)
  the document must be ‘central to the plaintiff's claim,’ and (2) ‘the authenticity of the document is not
  challenged.’”); Meadors v. Carnival Corp., 281 F. Supp. 3d 1304, 1307 (S.D. Fla. 2017) (citation omitted)).
  District courts may take judicial notice of state and federal public records without converting the
  motion to one for summary judgment because the authenticity of such documents cannot be
  challenged. See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1279-80 (11th Cir. 1999)
  (taking judicial notice of SEC public records). Accordingly, federal district courts routinely take notice
  of state agency licensure determinations, such as the AHCA license exemptions issued here. See Herrera
  v. JFK Med. Ctr. Ltd. P'ship, 87 F. Supp. 3d 1299, 1303 (M.D. Fla. 2015) (taking judicial notice of AHCA
  license filed in support of motion to dismiss), rev’d and remanded on other grounds, 648 F. App’x 930 (11th
  Cir. 2016); Bedtow Group II, LLC v. Ungerleider, 15-CV-80255, 2015 WL 13310463, at *7 (S.D. Fla. Sept.
  30, 2015) (“[T]he Court finds [based on judicial notice] that Gilbert and Krupin were duly licensed in
  Florida [to sell viatical settlement contracts.].”).

                                                     Page 17 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 24 of 47



  a fraudulent insurance act. See § 626.989(1)(a)(2), Fla. Stat. The State may investigate “fraudulent
  insurance acts” on its own initiative or based on reports of third parties. Investigators employed by
  the Division of Investigative and Forensic Services are “considered state law enforcement officers”
  with the power to arrest, to conduct search warrants, to serve subpoenas, and to even carry firearms.
  Id. § 626.989(7). Thus, the statute has a built-in mechanism to police compliance and an enforcement
  mechanism to punish wrongdoing.
          Consistent with the statutory scheme, AHCA affirmatively approved the application and
  issued the certificates to the CEDA Entities. It is black letter law that AHCA’s actions are entitled to
  “great deference.” Lakeland Reg’l Med. Ctr., Inc. v. State, Agency for Healthcare Admin., 917 So. 2d 1024,
  1029 (Fla. 1st DCA 2006) (holding that AHCA’s interpretation of a state licensing statute is “entitled
  to great deference”). Notwithstanding the statutory scheme for the issuance of exemption certificates,
  State Farm is asking this Court to substitute its judgment for AHCA’s. The Court should decline this
  invitation and instead dismiss these claims, which are nothing more than a collateral attack against an
  agency decision.
          A federal court setting aside AHCA’s licensing decisions would materially disrupt, if not usurp,
  AHCA’s authority to regulate the provision of health care services in the State of Florida and reopen
  decisions long since final and unappealable. See Animal Legal Def. Fund v. U.S. Dept. of Agric., 789 F.3d
  1206, 1210 (11th Cir. 2015) (“USDA’s licensing regulations constitute a reasonable policy choice
  balancing the conflicting congressional aims of due process and animal welfare, and the AWA
  licensing scheme is entitled to deference by this court. … As explained below, assuming Seaquarium
  violated   a   substantive      AWA       standard,     the    remedy      in    this   case    lies   not    in     the
  administrative license renewal scheme, but in USDA’s power to initiate an enforcement proceeding.
  USDA has the discretionary enforcement authority to revoke a license due to noncompliance. Only
  Congress, not this Court, possesses the power to limit the agency’s discretion and demand
  annual, substantive compliance with animal welfare standards.”) (emphasis added); Associated Home
  Health Agency, Inc. v. State Dept. of Health & Rehab. Services, 453 So. 2d 104, 106 (Fla. 1st DCA 1984)
  (“And even if Associated, or any other person for that matter, was privy to information indicating that
  the agency had granted grandfather status based upon the licensee’s fraud or material
  misrepresentation, the proper course is to convey such facts to the agency which has the power
  to institute proceedings to revoke the license .”) (emphasis added)); see also Otwell v. Alabama Power
  Co., 747 F.3d 1275, 1282–83 (11th Cir. 2014) (“Under Appellants’ approach, any person or entity with

                                                     Page 18 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 25 of 47



  an interest in the proceedings before the FERC could evade the FPA’s exclusive judicial review
  provision by simply choosing not to participate in the proceedings, or by creating a corporate entity
  to champion its interests before the agency. Then, following an adverse order, the non-participants
  could obtain a collateral redetermination of the identical issues considered and rejected in the FERC's
  final order because those persons were not parties to the proceedings. Such a construction of the
  statute would do violence to Congress’s deliberately crafted administrative scheme and would
  eviscerate § 825l (b).”). Thus, this Court should refrain from doing so.
          State Farm is expected to rely upon State Farm v. Silver Star Health & Rehab, 739 F.3d 579 (11th
  Cir. 2013), and Active Spine Centers v. State Farm, 911 So. 2d 241 (Fla. 3d DCA 2005) in its opposition.
  However, unlike the case here, those decisions rested on self-determined exempt status, not AHCA-
  issued Certifications of Exemption. The Certifications of Exemption issued by AHCA to the Ceda
  Entities entirely distinguish this case from the earlier cases involving insurers challenging self-determined
  exemptions (i.e., situations where the medical providers did not hold ACHA-issued certificates of
  exemption). Thus, unlike Silver Star or Active Spine Centers, State Farm is asking this Court to usurp the
  function of AHCA and revoke the Certifications already issued by AHCA.
          The Florida legislature has delegated to AHCA the responsibility of determining whether
  individual health care providers are exempt from licensure under HCCA. With that authority, AHCA
  crafted regulations governing the information to be submitted by health care providers when seeking
  an exemption, and even as alleged in the Complaint, the Ceda Entities abided by those mandates,
  submitted all of the required information, and were approved to receive Exemption Certificates
  following AHCA’s review. Now, in this case, with AHCA not involved, State Farm challenges them.
  Consequently, the Court should dismiss these claims because allowing them to proceed would require
  the Court to not only question, but overrule, AHCA’s decision to issue the Exemption Certificates,
  thus disrupting AHCA’s jurisdiction to regulate in this area based on instructions it received from the
  Florida legislature and its own judgment and objectives.
                  D. This Court Should Abstain from Deciding This Case Under the Thibodaux,
                     Burford , and Separation of Powers Abstention Doctrines.
          District courts have rejected application of abstention doctrines in factually dissimilar cases
  filed by State Farm. In this unique case, however, the Burford and Thibodaux abstention doctrines both
  support abstention due to the key factual distinctions identified earlier, namely, that AHCA has issued
  written Certificates of Exemption, an integral part of its regulatory function that this Court should not


                                                     Page 19 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 26 of 47



  lightly usurp State Farms claims also raise serious Separation of Powers concerns under the Florida
  Constitution, further militating towards judicial abstention.
                           i.    The Court Should Abstain Under Burford
          This Court should decline to hear State Farm’s challenge to Florida’s licensing system for
  health care clinics and dismiss the equitable claims for declaratory relief in Counts VI, VII, and VIII.
          The decision that gave Burford abstention its name is Burford v. Sun Oil Co., 319 U.S. 315 (1943).
  The Supreme Court summarized the doctrine as follows:
                   Where timely and adequate state-court review is available, a federal
                   court sitting in equity must decline to interfere with the proceedings or
                   orders of state administrative agencies: (1) when there are difficult
                   questions of state law bearing on policy problems of substantial public
                   import whose importance transcends the result in the case then at bar;
                   or (2) where the exercise of federal review of the question in a case and
                   in similar cases would be disruptive of state efforts to establish a
                   coherent policy with respect to a matter of substantial public concern.

  New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 491 U.S. 350, 361 (1989) (citations and
  internal quotations omitted).
          The central concern of Burford abstention is to prevent federal courts “from deciding unsettled
  questions of state law that relate to a complex state regulatory scheme.” Id. When determining whether
  to apply Burford abstention, courts consider: “(1) [the importance of the legal challenge before the
  federal court]; (2) the intricacy and importance of the state's regulatory scheme; (3) whether the state
  has created a centralized system of judicial review allowing its courts to develop expertise in
  interpreting the scheme and the industry; (4) the speed and adequacy of state court review; and (5) the
  likelihood of delay, misunderstanding of local law, and needless federal conflict with state
  policy.” Silvey v. City of Lookout Mountain, Georgia, 4:18-CV-0027-HLM, 2018 WL 8619795, at *3 (N.D.
  Ga. Apr. 30, 2018).
          State Farm acknowledges that, unlike the dissimilar cases involving self-determined exemption
  status, AHCA here issued Certificates of Exemption following review of Ceda’s applications.
  Nevertheless, it argues that the CEDA entities were “unlicensed” because “Cereceda does not
  supervise their business activities.” Comp. ¶ 125. It is this assertion that implicates Burford because
  the HCCA licensing requirement relies on a comprehensive regulatory scheme for licensing health
  care providers that is entrusted to AHCA and the regulations that it promulgates. See, e.g., Fla. Admin.
  Code R. 59A-33.006(3) (“Entities requesting a certificate of exemption from the health care clinic

                                                     Page 20 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 27 of 47



  license requirements shall make application to the Agency on the Application for Certificate of
  Exemption from Licensure as a Health Care Clinic, AHCA Form 3110-0014, July 2018, which is
  incorporated by reference, and available at http://www.flrules.org/Gateway/reference.asp?No=Ref-
  10284.          The            application            form            is          also           available           at
  http://www.ahca.myflorida.com/HQAlicensureforms.”)
           AHCA’s licensing scheme for health care providers is really what State Farm is challenging,
  and this Court should reject the invitation to reach its hand into the administrative process and decide
  which Florida health care clinics and chiropractors are properly licensed by AHCA and which ones
  are not. See, e.g., Coalition for Health Concern v. LWD, Inc., 60 F.3d 1188 (6th Cir. 1995) (holding
  Burford abstention appropriate where Kentucky had an overriding interest in the protection of the
  environment from the effects of unregulated hazardous waste and that exercise of federal review
  would be disruptive of Kentucky's efforts to establish a coherent policy with respect to the licensing of
  hazardous waste facilities); see also Adrian Energy Associates v. Michigan Pub. Serv. Com'n, 481 F.3d 414,
  424 (6th Cir. 2007) (“The reasons given by Coalition for Health Concern for applying Burford abstention
  apply with equal force here. As in that case, Michigan “has enacted and is operating its own authorized
  program” under the Public Utility Regulatory Policies Act and has established a coherent policy under
  its law concerning regulation of qualifying facilities. Michigan has enacted its own state laws and
  provided a scheme for administrative and judicial review.”).
           Although we recognize that other courts ruling in PIP matters have declined to abstain under
  Burford, this case is legally and factually distinguishable because earlier cases did not focus on the
  AHCA licensing issue with respect to “supervision” (only with respect to whether a clinic was wholly-
  owned). So this is not a simple question of whether a technical license requirement was complied with
  but rather whether AHCA properly weighed the totality of the factors under Florida Administrative
  Code Rule 59A-33.006(3) in granting the exemptions. This Court should not second-guess AHCA’s
  licensing decisions.
                          ii.    The Court Should Abstain Under Thibodaux
           Thibodaux abstention requires suspension of federal proceedings seeking damages where it
  would be desirable to allow a state court to decide unsettled questions of state law in areas of particular
  local concern, in other words, “where there have been presented difficult questions of state law bearing
  on policy problems of substantial public import whose importance transcends the result in the case
  then at bar.” Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 814 (1976).

                                                     Page 21 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 28 of 47



          Application of the Thibodaux doctrine is appropriate when the District Court is presented with
  “cases raising issues intimately involved with the States’ sovereign prerogative, the proper adjudication
  of which might be impaired by unsettled questions of state law.” Quackenbush v. Allstate Ins. Co., 517
  U.S. 706, 717 (1996) (referencing La. Power & Light Co. v. City of Thibodaux, 360 U.S. 25, 28 (1959)).
          The key question of Thibodaux is whether “the exercise of federal jurisdiction would disrupt
  states’ attempts to establish a coherent policy with respect to a matter of substantial public
  concern.” Paradigm Ins. Co. v. Carter, 944 F.Supp. 883, 885 (M.D. Fla. 1996) (internal quotations
  omitted). Here, it is evident that the State of Florida has attempted to articulate a comprehensive
  framework for resolving PIP disputes and licensing health care clinics with which this Court should
  abstain from interfering.
                          iii.   The Court should abstain from setting aside AHCA’s Exemption Certificates
                                 Consistent With Florida’s Separation of Powers Doctrine

          When a party’s claims present Separation of Powers concerns, as State Farm’s surely do, courts
  have found it appropriate to decline extending their jurisdiction; see e.g. Republic of Ecuador v. Philip
  Morris, 188 F.Supp. 2d, 1359, 1362 (S.D. Fla. 2002) (“[s]eparation of powers has led to the creation of
  judicial doctrines that render certain issues non justiciable.”). 12 This Court should do so as well.
          Article II, § 3 of the Florida Constitution provides: “The powers of the state government shall
  be divided into legislative, executive and judicial branches. No person belonging to one branch shall
  exercise any powers appertaining to either of the other branches unless expressly provided herein.”
  Florida jurisprudence interprets this language strictly:
                   Pursuant to this provision, the doctrine of separation of powers has
                   been strictly construed in Florida. The Florida Constitution imposes a
                   strict, explicit and textual separation of powers requirement .... It
                   would be hard to compose a more demanding requirement in organic
                   law than Florida's separation of powers. Thus, the supreme court has
                   traditionally applied a strict separation of powers doctrine, and
                   described the separation of powers as the cornerstone of American
                   democracy.



          12
              Likewise, in cases like this, where the Defendants have “sufficient concrete interests at
  stake,” Courts have ruled that they are interested parties with “standing to raise constitutional
  questions of separation of powers with respect to an agency designated to adjudicate their rights.”
  Buckley v. Valeo, 424 U.S. 1, 117 (1976); superseded by Statute on other grounds as Stated in McConnell
  v. Federal Election Com'n, 124 S.Ct. 619 (2003).

                                                     Page 22 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 29 of 47



  Corcoran v. Geffen, 250 So.3d 779, 784 (Fla. 1st DCA 2018) (internal citations and quotations omitted);
  see also Barati v. State, 198 So. 3d 69, 83 (Fla. 1st DCA 2016) (“In contrast, the Florida Supreme Court
  has recognized and held that Florida’s superior organic law imposes a more vigorous separation of
  powers constitutional requirement than does the federal constitution.”).
          In spite of this rigid constitutional structure, State Farm not only asks this Court to discard
  the Exemption Certificates issued by AHCA, but to do so in a forum where AHCA is not even
  present. 13 The Court should abstain from hearing these claims because ruling on them would nullify
  the exemption application process created by the Florida legislature, as well as the resulting certificates
  issued by AHCA. As stated earlier, Florida law does not require health care providers to apply for
  exemption certificates, but if they do so successfully, they are rewarded with a two-year certificate. See
  § 400.9935(6). If certificates could be extinguished by a government actor other than AHCA, the
  authority of both the legislative and executive branches of the Florida government would be undercut.
  In other words, why would the legislature bother creating an exemption certificate if they afford the
  certificate holder nothing more than self-determination? 14
          In no uncertain terms, the judiciary in Florida is “precluded from interfering with, much less
  usurping, the proper authority of the executive.” Sharrard v. State, 998 So. 2d 1188, 1190 (Fla. 4th DCA
  2009) (quoting State v. Mendiola, 919 So. 2d 471, 472 (Fla. 3d DCA 2005)). However, here, if the Court


          13
             To the extent there is a proper forum for State Farm, it would be found in Florida’s
  Administrative Procedure Act, which provides that parties who are “adversely affected by final agency
  action” are “entitled to judicial review,” but that “[j]udicial review shall be sought in the appellate
  district where the agency maintains its headquarters or where a party resides or as otherwise provided
  by law.” § 120.68(2)(a), Fla. Stat. Thus, rather than proceeding in this Court against the Ceda Entities,
  Florida law provides that an action challenging the Ceda Entities’ Exemption Certificates should have
  been filed in Florida’s First or Third District Courts of Appeals, and AHCA should have been a party
  to that case.
          14
              Here, we respectfully add that the Court should abstain from considering State Farm’s
  claims concerning the Ceda Entities’ exemption certifications because adjudicating them would
  implicate the doctrine of finality. See Austin Tupler Trucking v. Hawkins, 377 So. 2d 679, 681 (Fla. 1979).
  “A decision, once final, may only be modified if there is a significant change in circumstances or if
  modification is required in the public interest.” As described in Reedy Creek Utilities Co. v. Florida Public
  Service Com’n, 418 So. 2d 249, 254 (Fla. 1982), “an underlying purpose of the doctrine of finality is to
  protect those who rely on a judgment or ruling.” Here, even as alleged by State Farm, the Ceda Entities
  sought and received Exemption Certificates from AHCA as early as 2010, and have been operating
  with the understanding that the certificates have been “final and binding” throughout that time. See
  Complaint, Ex. 36. They were well within their rights to do so.

                                                     Page 23 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 30 of 47



  were to not only question, but dispose of, the Exemption Certificates awarded by AHCA, especially
  in a case where AHCA is not a party, that is precisely what the Court would be doing, i.e. literally
  supplanting the agency with itself.
                            iv.    State Farm Has Not Plead Facts to Support its Claim
            Finally, in the event the Court continues to exercise jurisdiction, the Complaint must be
  dismissed because it fails to plead ultimate facts supporting its “lack of supervision” claim. Instead,
  as stated above, it relies on cherry-picked testimony from prior litigation pertaining to non-Defendant
  entities for events that took place years ago. There are no actual factual allegations (as opposed to
  bare conclusions) that Dr. Cereceda failed to supervise the activities of the Ceda Exempt Entities.
                    E. State Farm Failed To Carry Its Burden of Identifying Which of the 916
                       Claims Have Already Been Adjudicated in State Court.
            State Farm bears the burden of affirmatively excluding from the 916 PIP claims those that are
  or already have been adjudicated in Florida state court. Put simply, any issue that State Farm may have
  had with respect to any of the PIP claims purportedly at issue in this lawsuit was required to be raised
  in any prior or pending state court action on those claims as compulsory counterclaims under
  Florida law. 15 This is because both actions would have arisen under the “same set of operative facts,”
  namely, medical treatment after a car accident. See Fla. R. Civ. P. 1.170(a); Wilson v. Kade, 215 So. 3d
  632,     633    (Fla.    3d     DCA     2017) (holding that,            under the        logical   relationship        test,
  a compulsory counterclaim exists “when the same aggregate of operative facts serves as the basis of
  both claims.”).
            State Farm’s failure to plead compulsory counterclaims in prior or pending state court actions
  involving the same 916 policyholder would result in a waiver of those claims under the doctrine of res
  judicata. See Londono v. Turkey Creek, Inc., 609 So. 2d 14, 19 (Fla. 1992) (holding that the failure to raise
  a compulsory counterclaim in the first suit will result in a waiver of that claim).
            The Eastern District of New York recently articulated in a similar situation that the Plaintiff
  bears the burden of identifying such previously filed and/or pending lawsuits.
                     Here, by plaintiff’s own admission, plaintiff is currently litigating in
                     state court or arbitration at least some of the no-fault claims that
                     form the basis for the present action . Before filing the amended

             Indeed, it is certainly conceivable that the State Farm claims at issue here were in fact asserted
            15

  by State Farm in prior or contemporary litigation, and State Farm is trying to have its second or third
  bite at the litigation apple.

                                                       Page 24 of 41

                                            FUERST ITTLEMAN DAVID & JOSEPH
         ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 31 of 47



                   complaint, in a conference before Magistrate Judge Boyle, counsel for
                   plaintiff confirmed that many of the no-fault claim denials underlying
                   its RICO claims were “open claims,” meaning their validity was
                   currently being litigated in state court or arbitration. Plaintiff's counsel
                   informed Magistrate Judge Boyle that it would not be difficult to
                   provide the Court with a spreadsheet showing the status of each no-
                   fault claim (i.e., whether plaintiff sought to litigate the claim in state
                   court or arbitration, and whether that claim is still pending). However,
                   plaintiff filed no such spreadsheet, and the amended complaint
                   does not indicate how many of plaintiff's no-fault claims
                   underlying the RICO causes of action are currently pending in
                   other fora .

  Sky Med. Supply Inc. v. SCS Support Claims Services, Inc., 17 F. Supp.3d 207, 231–32 (E.D.N.Y. 2014)
  (emphasis added).
          Here, the Court should require State Farm, as the Plaintiff, to identify and dismiss any of the
  916 claims that have been litigated or that are currently being litigated in state court. Indeed, Rule 11
  requires that State Farm conduct an investigation of the case before bringing the action, and thus State
  Farm certainly has the wherewithal to make the identification. State Farm does not get a “second bite
  at the apple” by hopping the fence to a collateral court system to re-litigate the same issues. See, e.g.,
  Stockton v. Lansiquot, 838 F.2d 1545, 1545–46 (11th Cir. 1988) (“A federal court must apply the law of
  the state in which it sits with respect to res judicata, and is required under 28 U.S.C.A. § 1738 to give
  the same preclusive effect to a state court judgment as that judgment would enjoy in the courts of the
  state in which it was rendered.”).
                  F. The 916 Policyholders are Required Parties under Rule 19(a)
          Rule 19(a) governs whether a party should be joined if feasible. See Republic of the Phil. v. Pimentel,
  553 U.S. 851, 859 (2008).
          The Court should order State Farm to join all 916 Policyholders as “required” parties. A
  person is a required party when (1) “in that person’s absence, the court cannot accord complete relief
  among existing parties,” or (2) where the absent party claims an interest relating to the action,
  disposing of the action without the absent party may “as a practical matter impair or impede the
  person’s ability to protect the interest; or leave an existing party subject to a substantial risk of incurring
  double, multiple, or otherwise inconsistent obligations because of the interest.” Fed. R. Civ. P.
  19(a)(1).



                                                     Page 25 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 32 of 47



          “The decision to join a nonparty under Rule 19(a) must ‘be made in terms of the general
  policies of avoiding multiple litigation, providing the parties with complete and effective relief in a
  single action, and protecting the absent persons from the possible prejudicial effect of deciding the
  case without them.’” E.E.O.C. v. Phillips Colleges, Inc., 984 F. Supp. 1464, 1471 (M.D. Fla. 1997) (citation
  omitted)). Here, there a multitude of reasons the Court cannot afford complete relief among the
  parties without joining the 916 Policyholders, starting with the terms of the Assignment of Benefits
  (AOB) that underlie this entire case, all of which provide that the policyholder remains liable to
  the provider in the event State Farm does not pay the invoices .
          The plain terms of the AOB provide:
                   I, as the patient, agree to remain personally liable for the amounts billed by
                   CEDA regardless of the amount paid by the insurance company, unless
                   ordered by a court of law including my deductible and co-payment. I fully
                   understand that said health care services were provided to me in
                   consideration for an unconditional promise to pay and for me providing
                   these instructions to my insurance company. I, as the patient, further agree
                   to be liable for reasonable attorney’s fees and costs incurred in collecting
                   any delinquent accounts or unpaid balances. By executing this document, I
                   am placing my insurance company(ies) on notice that the claims for medical
                   treatment rendered by CEDA are related to my accident (or my covered
                   conditions) and should be paid directly to pursuant to this assignment of
                   benefits and Florida law. Any delay in paying benefits owed under the
                   insurance policy could adversely affect me.

  See Sample AOB, Exhibit C hereto.
          This is not to say that Defendants have any intention of suing their patients, although there
  are circumstances in which it has and will continue to happen, such as where the policyholder
  committed fraud in the inducement of the insurance policy. Nevertheless, although current ownership
  and management have never sued a policyholder who had a valid policy but was denied coverage by
  their insurer, Defendants are being sued for a substantial sum of money and an assignee or holder of
  Defendants’ accounts receivable might not have such an unwritten rule against suing the primary
  obligor for invoice. In other words, State Farm’s request for this Court to declare all the invoices
  “fraudulent” might create a risk of liability to the Policyholders.
          There is also the obvious problem of the subset of 916 policyholders who filed personal injury
  lawsuits against the actual tortfeasors. Those policyholders are going to submit the same invoices as
  part of their damages claims and have an expert testify that the services were actually performed and



                                                     Page 26 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 33 of 47



  were not only medically necessary but also for an emergency medical condition. 16 And some
  policyholders may have settled with other insurance companies based on Defendants’ invoices. It
  would create havoc for this Court to ex post facto declare the invoices fraudulent.
          The Court should also be aware that the policyholders themselves certified, under penalty
  of criminal prosecution, after receiving the invoiced-services, that the services were actually received.
  See Exhibit D hereto (OIR’s Standard Disclosure and Acknowledgement Form).
          State Farm is now asking this Court to declare the underlying invoices “fraudulent.” That is
  certainly going to awaken a storm of motions by insurance companies against these policyholders to
  set aside settlements already paid in good faith reliance on the accuracy of the invoices.
          The combination of the existing legal liability of the policyholders to pay the subject invoices
  in the event Defendants are unable to keep the payments already made by State Farm, and the
  disruption of past, pending and future claims for medical expenses filed by these 916 policyholders
  that rely on the invoices as evidence of damages, make this a quintessential situation were the
  policyholders are required to be joined as parties.
          The issue comes down to notice and providing complete relief to everybody involved.
          The policyholders are lay people who experienced a car accident and went for medical
  treatment with the understanding that a certain portion would be covered by their own insurance
  company. Many years have now passed. Most of these 916 policyholders (and former policyholders)
  have moved on with their lives and would be surprised to receive a bill for thousands of dollars in
  medical services totally out of the blue that had already been paid by State Farm but now had been
  disgorged by the doctors.
          Talk about a multiplicity of lawsuits. Every single one of the 916 policyholder should receive
  notice of this action, and the fact that they have not is a potential violation of their constitutional right
  to due process in the form of “notice” and a “meaningful opportunity” to be heard. See Mathews v.
  Eldridge, 424 U.S. 319, 349 (1976) (“The essence of due process is the requirement that ‘a person in
  jeopardy of serious loss (be given) notice of the case against him and opportunity to meet it.’”); Fuentes


          16
            As State Farm knows, not all charges on the invoices are “PIP” charges. Many of the victims
  have suffered permanent damages that allows for recovery over and above the PIP limits. When
  appropriate, Defendants continue to provide services to patients until such services are no longer
  required. State Farm reviews the billings and if the medical service is not compensable under PIP,
  then it denies the charge or requests more information, exactly as provided under the Statute.

                                                     Page 27 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 34 of 47



  v. Shevin, 407 U.S. 67, 80 (1972) (“For more than a century the central meaning of procedural due
  process has been clear: ‘Parties whose rights are to be affected are entitled to be heard; and in order
  that they may enjoy that right they must first be notified. It is equally fundamental that the right to
  notice and an opportunity to be heard ‘must be granted at a meaningful time and in a meaningful
  manner. The notice must be ‘reasonably calculated, under all the circumstances, to apprise interested
  parties of the pendency of the action and afford them an opportunity to present their objections.”)
  (citations and internal quotations omitted)).
          The 916 Policyholders are required parties under Rule 19(a) and State Farm should be ordered
  to join them because the court cannot accord complete relief among existing parties. In other words,
  even if this Court were to declare that the invoices were fraudulent, many of the invoices have already
  been paid and many are the evidentiary foundation for pending or future state court legal proceedings.
  Those invoices are therefore still subject to collection in state court – but their legal efficacy is in doubt
  due to the pendency of this case, thus impairing the ability of policyholders to move forward to
  conclusion with any of their personal injury lawsuits despite what may be overwhelming economic
  necessity.
          Moreover, the policyholders are (i) subject to service of process; (ii) their joinder would not
  deprive the Court of subject matter jurisdiction; (iii) they have an interest in these proceedings; and
  (iv) their absence would, “as a practical matter impede or impair” their ability to protect their interests.
  See Fed. R. Civ. P. 19(a)(1).
          Not including the policyholders, and not giving them notice of this action, is unjust and puts
  the innocent policyholders in the line of fire over a political tug of war regarding PIP repeal.
                  G. The Complaint Fails to State A Claim for Common Law Fraud
          The Complaint fails to state a claim for common law fraud for reasons stated below.
                      i.    The Fraud Claim Is Barred By The Independent Tort Doctrine
          The independent tort doctrine prevents a party from suing in tort for the breach of a duty that
  exists by virtue of a contract, unless the tort is separate and independent of the breach of contract. See
  Peebles v. Puig, 223 So. 3d 1065, 1066 (Fla. 3d DCA 2017). 17


          17
             The independent tort doctrine is distinct from the economic loss rule. In Tiara Condominium
  Association, Inc. v. Marsh & McLennan Companies, Inc., 110 So. 3d 399 (Fla. 2013), the Florida Supreme
  Court determined that the economic loss rule applied only in the products liability context. However,


                                                     Page 28 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 35 of 47



          Here, it is undisputed that Plaintiffs’ relationships with Defendants are contractual in nature. 18
  “The purpose of a PIP suit is to recover damages for breach of an insurance contract.” State Farm Mut.
  Ins. Co. v. Nichols, 932 So. 2d 1067, 1072 (Fla. 2006); Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 892
  (Fla. 2003) (“[I]t is clear that actions for PIP benefits are based on the insurance contract and thus are
  governed by contract principles.”); Nationwide Mut. Fire Ins. Co. v. Pinnacle Med., Inc., 753 So. 2d 55, 57
  (Fla. 2000) (“The right of an assignee to sue for breach of contract to enforce assigned rights predates
  the Florida Constitution.”) (citing Robinson v. Nix, 22 Fla. 321 (1886)).
          In Nationwide Mut. Co. v. Ft. Myers Total Rehab Ctr., Inc., 657 F. Supp. 2d 1279, 1288-89 (M.D.
  Fla. 2009), the court considered a nearly identical factual scenario. The court noted the lack of a direct
  contract between Nationwide and the providers but concluded correctly that the assignment of
  benefits that the policyholders had executed in favor of the providers precluded the fraud claim. Id.
          The same is true here. Plaintiffs’ fraud claim merely alleges that Defendants breached their
  contractual obligations. Plaintiffs concede as much. See Comp. ¶ 137 (“State Farm Mutual and State
  Farm Fire are under statutory and contractual duties to pay or deny claims for No-fault Benefits
  within 30 days….”) (emphasis added).
          The common law fraud claim here is thus not “separate and independent” from the
  contractual obligations and thus must be dismissed under the independent tort doctrine. See, e.g., King
  v. Bencie, 752 F. App’x.= 881, 883 (11th Cir. 2018) (“It may be true, as the district court recognized,
  that King must still allege a tort “independent from a purported breach of contract.” We have
  acknowledged that ‘Tiara may ... have left intact [this] separate hurdle.’” Lamm v. State St. Bank & Tr.,



  as noted in Justice Pariente's concurrence, the Court's decision did not impact the long-standing
  independent tort doctrine , which requires a party to allege a breach of a duty that is independent of
  the contract. Id. at 408-09; see generally Nat'l Fire Ins. Co. of Hartford v. Johnson Controls Fire Prot. LP, 19-
  14050-CIV, 2019 WL 3428552, at *2 (S.D. Fla. Apr. 18, 2019) (“Following Justice Pariente’s
  concurrence, many federal courts in Florida continue to apply the Independent Tort Doctrine even
  if Tiara limits the Economic Loss Rule (a different rule but having the same practical effect) to
  the products liability context. The Middle District of Florida continues to apply
  the Independent Tort Doctrine. The Eleventh Circuit recognizes that it may continue to apply. …
  Even if the Economic Loss Rule would in practice have a similar effect of barring the Plaintiff’s tort
  claim, it is the Independent Tort Doctrine that applies here, and it exists separately from the
  Economic Loss Rule.”) (citations omitted) (emphasis added).
          18
            The policyholders with whom State Farm had contracts of insurance executed AOBs in
  favor of Defendants.

                                                     Page 29 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 36 of 47



  749 F.3d 938, 947 (11th Cir. 2014)); see also Lewis v. Guthartz, 428 So. 2d 222, 224 (Fla. 1982) (holding
  that there must be a tort “distinguishable from or independent of [the] breach of contract” for a party
  to bring a valid claim in tort based on a breach in a contractual relationship); Elec. Sec. Sys. Corp. v. S.
  Bell Tel. & Tel. Co., 482 So. 2d 518, 519 (Fla. 3d DCA 1986) (“[A] breach of contract, alone, cannot
  constitute a cause of action in tort.... It is only when the breach of contract is attended by some
  additional conduct which amounts to an independent tort that such breach can constitute negligence.”
  (citations omitted)); Ginsberg v. Lennar Florida Holdings, Inc., 645 So. 2d 490, 494 (Fla. 3d DCA 1994);
  Kay v. Katzen, 568 So. 2d 960, 961 (Fla. 3d DCA 1990) (“[A] conversion action is not an appropriate
  means of vindicating a claim which essentially alleges breach of contract.”).
                          ii.    The Fraud Claim Fails To Plead Reliance
          The essential elements of common law fraud are: “(1) a false statement concerning a material
  fact; (2) the representor’s knowledge that the representation is false; (3) an intention that the
  representation induce another to act on it; and (4) consequent injury by the party acting in reliance on
  the representation.” Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010) (citation and internal quotations
  omitted). In certain circumstances, “[f]raud also includes the intentional omission of a material
  fact.” Ward v. Atl. Sec. Bank, 777 So. 2d 1144, 1146 (Fla. 3d DCA 2001).
          Here, Plaintiff has not, and cannot, adequately allege the element of reliance.
          This is because, as a matter of law, State Farm could not have relied on any representation
  made by Mark Cereceda or his clinics given the prior history of litigation between the parties.
          Mark Cereceda and State Farm are no strangers. As reflected throughout the Exhibits 37-39,
  the transcripts of prior videotaped depositions of Mark Cereceda taken on February 22, 2017 and on
  November 16, 2017 reveal, Plaintiff and Cereceda and/or his clinics have been previously embroiled
  in litigation with one another. 19
          Significantly, not only has State Farm previously sued Mark Cereceda and facilities he had an
  ownership interest in but also it has sued him for common law fraud predicated on similar allegations
  of a fraudulent referral scheme revolving around the payment of personal injury benefits. See, e.g., State




           Tellingly, although attaching various deposition excerpts in support of its allegations, State
          19

  Farm has redacted the case number(s), and has concealed prior litigation between it and Cereceda or
  Cereceda clinics.


                                                     Page 30 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 37 of 47



  Farm Mut. Auto. Ins. Co. v. Performance Orthopedics & Neurosurgery, LLC et al., Case No. 1:17-cv-20028-
  KMM (S.D. Fla. Jan. 4, 2017). 20
          The initial 41-page complaint in that case alleged, as did subsequent iterations, a “scheme,
  jointly perpetrated by all of the Defendants, in which patients were unlawfully brokered to maximize
  the Defendants’ financial gains in connection with patients’ personal injury claims.” Compl. ¶ 1,
  attached hereto as Exhibit E. According to State Farm, this alleged scheme began before 2012. Id. ¶¶
  66-67. Significantly, State Farm presented overlapping claims to those alleged here, seeking damages
  under the Florida Deceptive and Unfair Trade Practices Act, common law theories of fraud and unjust
  enrichment, and even sought a declaration that it was not liable to pay any unpaid claims generated by
  the alleged scheme. See generally id.
          As a result, from at least 2012, State Farm has taken issue with the representations, operations,
  agreements and the payment of personal injury benefits on claims made by Cereceda and his clinics
  over which he has an ownership interest. Id. Based on this intricate level of knowledge, State Farm
  cannot now adequately allege that it relied on Defendants’ actions or inactions. .
          The Eleventh Circuit prohibits fraud claims when the parties have a pre-existing relationship
  of mistrust or when plaintiffs claim that defendants made previous misrepresentations. See, e.g., Mergens
  v. Dreyfoos, 166 F.3d 1114, 1117-1118 (11th Cir. 1999) (“[W]hen negotiating or attempting to
  compromise an existing controversy over fraud and dishonesty it is unreasonable to rely on
  representations made by the allegedly dishonest parties.”); Finn v. Prudential-Bache Securities, Inc., 821
  F.2d 581, 585-86 (11th Cir. 1987) (finding that fraud claims were barred where there was a relationship
  of mistrust established by Plaintiff’s knowledge that defendant had used a fraudulent financial
  statement and had reason to believe their account was mismanaged); see also Fla. Evergreen Foliage v. E.I.
  Du Pont De Nemours & Co., 135 F. Supp. 2d 1271, 1292 (S.D. Fla. 2001); Hall v. Burger King Corp., 912
  F. Supp. 1509, 1524-25 (S.D. Fla. 1995); Sutton v. Crane, 101 So. 2d 823 (Fla. 2d DCA 1958).
          Accordingly, State Farm’s instant fraud claim must be dismissed as matter of law because it
  cannot rely on representations made by Defendants when State Farm contends that it has a history of
  distrust of the Defendants.




          20
             Although not alleged in the Complaint, the Court may take judicial notice of these public
  court filings at this dismissal stage. See n. 11, supra.

                                                     Page 31 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 38 of 47



                  H. The Complaint Fails To State A Claim for Unjust Enrichment.
          Unjust enrichment is an equitable doctrine. “Liability in unjust enrichment has in principle
  nothing to do with fault. It has to do with wealth being in one person’s hands when it should be in
  another person’s.” Guyana Tel. & Tel. Co. v. Melbourne Intern., 329 F.3d 1241, 1245 n. 3 (11th Cir. 2003).
          The doctrine only applies where (1) the plaintiff conferred a benefit on the defendant, who
  had knowledge of the benefit; (2) the defendant voluntarily accepted and retained the benefit; and
  (3) under the circumstances, it would be inequitable for the defendant to retain the benefit without
  paying for it. See Shands Teaching Hosp. v. Beech Street Corp., 899 So. 2d 1222, 1227 (Fla. 1st DCA 2005).
          A party may only recover under an unjust enrichment theory when there is no valid express
  or implied-in-fact contract. See Central Magnetic Imaging Open MRI of Plantation, Ltd. v. State Farm Mut.
  Auto. Ins. Co., 789 F. Supp. 1311, 1317 (S.D. Fla. 2011). “The purpose of a PIP suit is to recover
  damages for breach of an insurance contract.” State Farm Mut. Ins. Co. v. Nichols, 932 So. 2d 1067, 1072
  (Fla. 2006); Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 892 (Fla. 2003) (“[I]t is clear that actions for
  PIP benefits are based on the insurance contract and thus are governed by contract principles.”).
          Thus, under Florida’s PIP regime, the relationship between the insurer and the insured is
  contractual. Nationwide Mut. Co. v. Ft. Myers Total Rehab Center, Inc., 657 F. Supp. 2d 1279, 1289 (M.D.
  Fla. 2009). Consequently, the rights assigned to a medical provider are contractual rights, and create a
  contractual relationship between the insurer (State Farm) and the assignees (the respective Ceda
  entities) and an unjust enrichment claim is therefore improper. 21 Because a contractual relationship
  exists between the Plaintiffs and the Defendants, claim of unjust enrichment must fail.
          Similarly, “[i]t is well settled in Florida that unjust enrichment is an equitable remedy and is,
  therefore, not available where there is an adequate legal remedy. Thus, to properly state a claim for
  unjust enrichment, a party must allege that no adequate legal remedy exists.” Am. Honda Motor Co., Inc.
  v. Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1178 (M.D. Fla. 2005). Here, State Farm failed to
  plead that it lacks an adequate legal remedy. In fact, the conduct underlying State Farm’s unjust
  enrichment claim is the same conduct underlying its common law fraud claim and their FDUTPA
  claim. Thus, State Farm admits that it possesses an adequate remedy at law and is in fact pursuing
  those remedies. See Am. Honda Motor, 390 F. Supp. 2d at 1178 (“The [d]efendants’ quasi contract claim

          21
              To plead unjust enrichment in the alternative, a party must allege that the underlying contract
  is invalid, which State Farm has not done. Zarrella v. Pac. Life Ins. Co., 755 F. Supp. 2d 1218, 1227 (S.D.
  Fla. 2010).

                                                     Page 32 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 39 of 47



  is predicated on the same set of allegations supporting their claims under FUTSA and FDUTPA.
  Accordingly, because an adequate remedy exists at law, the Defendants have not stated a claim upon
  which relief may be granted for ... unjust enrichment.”).
          The Plaintiffs’ unjust enrichment claim should be dismissed as against all Defendants,
  including the Ceda Entities that invoiced for the subject PIP claims. 22
                  I. The Complaint Fails to State A Claim for Civil Conspiracy
          Count III of the Complaint attempts to state a claim for conspiracy.
          Florida law is clear that to state a claim for civil conspiracy, a plaintiff must allege that “1) two
  or more parties 2) agreed 3) to commit an unlawful act.” American United Life Insurance Co. v. Martinez,
  480 F.3d 1043, 1067 (11th Cir. 2007) (emphasis added).
          A conspiracy claim requires that “the basis for the conspiracy is an independent wrong or tort
  which would constitute a cause of action if the wrong were done by one person.” See Regions Bank v.
  Kaplan, 258 F. Supp. 3d 1275, 1298 (M.D. Fla. 2017) (citations omitted)). A conspiracy may be proven
  by circumstantial evidence, but this may be done “only when the inference sought to be created by
  such circumstantial evidence outweighs all reasonable inferences to the contrary.” Raimi v. Furlong, 702
  So. 2d 1273, 1284 (Fla. 3d DCA 1997).
          Here, State Farm has failed to allege any wrongdoing by the Defendants. Instead, State Farm
  relies on testimony given by Cereceda in a former case involving entirely different non-party
  defendants, which ultimately settled. Although voluminous, the exhibits plainly reveal that there is
  merely $14,000 spread over two patients actually at issue which pertain to the named Defendant
  entities. There are no allegations to support a civil conspiracy that each and every Defendant touched
  these two patients, that the various Defendants acted together in any capacity, or that the individual
  Defendants acted distinctly from the corporate entities.
          The civil conspiracy claim is alternately barred by the intra-corporate conspiracy doctrine.
  Succinctly, the doctrine provides that an entity consisting of a corporation and an agent cannot
  conspire with itself, unless an agent has a personal stake that is distinct from the corporation’s interest.
  Marcinelli v. Davis, 217 So. 3d 1034, 1036-37 (Fla. 4th DCA 2017) (doctrine required dismissal of
  company’s conspiracy claim). The Complaint fails to allege that the individual Defendants have an


          22
             The Plaintiffs’ concession of an adequate legal remedy is underscored by their request for a
  jury trial—generally available only for actions at law.

                                                     Page 33 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 40 of 47



  independent personal stake in achieving the objectives of the conspiracy. Ft. Myers Total Rehab Center
  Inc. is instructive. There, the court dismissed based on the intra-corporate conspiracy doctrine,
  reasoning that “[t]here are no allegations in the Complaint that Reiter and Pinto have an interest
  separate and distinct from their corporate interests as employees of FMTRC. Accordingly, the Court
  finds that the civil conspiracy claim should be dismissed as to all defendants.” Nationwide Mut. Co. v.
  Ft. Myers Total Rehab Center, Inc., 657 F. Supp. 2d 1279, 1291 (M.D. Fla. 2009).
          The civil conspiracy count here fails on the same grounds because it lacks allegations that any
  individuals have interests that are separate and distinct from the corporate entities and must be
  dismissed for this alternate reason.
                  J. The Complaint Fails To State a Claim for Aiding and Abetting Fraud
          We ask this Court to find, in the first instance, that the Florida Supreme Court does not and
  would not recognize a cause of action for “aiding and abetting fraud.” See Sun Life Assurance Co. of
  Canada v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1214 (11th Cir. 2018) (“Florida courts have for
  some time assumed without deciding that a cause of action exists for aiding and abetting fraud .…”)
  (emphasis added).
          Even if this Court were to find that such a claim exists, for the reasons set forth above, State
  Farm fails to satisfy the assumed elements, which are: (1) the existence of an underlying fraud; (2) that
  the defendant had knowledge of the fraud; and (3) that the defendant provided substantial assistance
  to advance the commission of the fraud.
                  K. The Court Should Exercise Its Discretion To Reject State Farm’s Request
                     for a Self-Serving Declaratory Judgment
          “The Declaratory Judgment Act is an enabling Act, which confers a discretion on courts rather
  than an absolute right upon the litigant.” Otwell v. Alabama Power Co., 747 F.3d 1275, 1281 (11th Cir.
  2014) (citations omitted).
          The declaration that State Farm seeks, however, is implausible on its face, namely, that every
  service provided by the Defendants in treating State Farm’s 916 policyholders, and every bill sent to
  State Farm for such services, was “fraudulent.” This is improper, given that “Plaintiff has failed to
  establish that Defendant is in fact owed nothing for its services, even accepting all the allegations in
  the Amended Complaint as true.” State Farm Auto Ins. Co. v. Performance Orthopaedics & Neurosurgery,
  LLC, 278 F. Supp. 3d 1307, 1330-31 (S.D. Fla. 2017) (dismissing similar count for declaratory relief).



                                                     Page 34 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 41 of 47



          State Farm is really asking this Court to provide it with an advisory opinion that it is permissible
  for State Farm to reject future PIP claims without fear of losing that same claim once it is filed by the
  Ceda providers. Courts cannot issue such advisory opinions. See, e.g., In re Checking Account Overdraft
  Litig., 780 F.3d 1031, 1037 (11th Cir. 2015) (“In the absence of both live claims and cognizable
  plaintiffs, the District Court’s pronouncement purporting to definitively foreclose the arbitration of
  the hypothetical claims that might be raised in the future by hypothetical plaintiffs cannot be regarded
  as anything but an impermissible ‘advisory opinion[ ] on [an] abstract proposition[ ] of law.’”) (citations
  omitted)); Miller v. FCC, 66 F.3d 1140, 1145 (11th Cir. 1995) (“By asking this court to decide what
  another court should do in a future case, petitioners are posing a hypothetical question, the answer to
  which would be an advisory opinion.”).
          Moreover, State Farm cannot satisfy one of the key standards set forth in Rule 23(b). A
  declaratory or injunctive relief class pursuant to Rule 23(b)(2) is appropriate only if “the predominant
  relief sought is injunctive or declaratory.” Murray v. Auslander, 244 F.3d 807, 812 (11th Cir. 2001). State
  Farm seeks both monetary, injunctive and declaratory relief, but “[m]onetary relief predominates in
  (b)(2) class actions unless it is incidental to the requested injunctive or declaratory relief.” DWFII Corp.
  v. State Farm Mut. Auto. Ins. Co., 469 F. App’x 762, 765 (11th Cir. 2012) (“In the present case, if the
  class was able to prevail on its claim, each medical service provider in the class would have to establish
  individual facts regarding the type of services performed, the amounts billed, and the amount of
  reimbursement received from State Farm in order to determine its appropriate monetary recovery.
  Therefore, we conclude that the district court properly determined that monetary damages are not
  incidental to the requested equitable relief. DWFII cannot establish that a class can be certified
  pursuant to Rule 23(b)(2).”).
                  L. The Complaint Fails To State A Claim for Violation of FDUTPA
          Count V fails to state a claim for violation of FDUTPA for two reasons.
          First, like the remaining claims, the FDUTPA allegations are bereft of ultimate facts except
  for those pertaining to two claims totally approximately $12,000. The remainder of the allegations
  pertaining to the 914 claims hinge on perfunctory charts of unknown origin and methodology together
  with examinations under oath of non-party Ceda entities that are irrelevant to this case.
          Second, the Court should find that the FDUTPA claim is conflict-preempted by paragraphs
  4(h) and 8 of the PIP statute, which together create a precise system for determining when and whether
  to impose attorneys’ fees against policyholders – a system that State Farm seeks to overturn by simply

                                                     Page 35 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 42 of 47



  bringing suit under FDUTPA, which does not require proof of fraud as mandated in paragraph 4(h)
  and which would authorize the insurer to collect prevailing party fees from the assignees of the
  policyholder upon proof less than that required for fraud under paragraph 4(h). See § 501.2105(1),
  Fla. Stat. (“In any civil litigation resulting from an act or practice involving a violation of this part …
  the prevailing party, after judgment in the trial court and exhaustion of all appeals, if any, may receive
  his or her reasonable attorney’s fees and costs from the nonprevailing party.”)
          The PIP statute, however, clearly provides that, except for the limited circumstance of
  establishing fraud under paragraphs 4(h) and 4(i), insurers are never permitted to obtain attorneys’
  fees from the policyholder even if the insurer prevails in the litigation. See § 627.736(8) (“With respect
  to any dispute under the [PIP statute] between the insured and the insurer, or between an assignee of
  an insured’s rights and the insurer, the provisions of ss. 627.428 and 768.79 apply.”).
          Two fundamental rules of statutory construction support the conclusion that the PIP statute
  preempts FDUTPA claims against PIP providers – or at least the prevailing party attorneys’ fees
  provision in FDUTPA. First, it is well settled that where two statutory provisions are in conflict, the
  specific statute controls the general statute. See, e.g., State ex rel. Johnson v. Vizzini, 227 So. 2d 205 (Fla.
  1969). The specific PIP statute here controls the nonspecific FDUTPA statute. Second, it also is well
  settled that when two statutes are in conflict, the more recently enacted statute controls the older
  statute. See McKendry v. State, 641 So. 2d 45 (Fla. 1994). Here, the PIP amendments are the most recently
  enacted statutory provisions and are the clearest and most recent expression of legislative intent
  regarding PIP claim litigation and fee-shifting between policyholders and insurance companies.
          State Farm is trying to outsmart the legislature and by-pass its fee-shifting restrictions.
  However, because § 627.428 only authorizes attorney’s fees for insureds, 23 and because it is the only
  attorney’s fees provision incorporated into the PIP statute (other than offers of judgment), it implicitly
  precludes courts from awarding attorney’s fees to PIP insurers under any other statute, including
  FDUTPA.
          The obvious legislative purpose in imposing the one-way fee-shifting provision in the PIP
  statute is to encourage full enforcement of the rights of PIP policyholders and their assignees to obtain



           The PIP statute also provides fee shifting in favor of the insurer in the event of fraud, but
          23

  only in the event conditions precedent are met. State Farm cannot evade these mandatory
  conditions precedent by suing under FDUTPA.

                                                     Page 36 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 43 of 47



  timely payment of PIP claims. State Farm’s lawsuit turns everything on its head by trying to preempt
  individual case-by-case adjudications and the fee awards that come with each case.
                  M. The Fraud Claim Is Not Pled With Particularity
          Rule 9(b) requires that allegations of fraud, and allegations that “sound in fraud,” must be pled
  with particularity. See, e.g., Dixon v. Allergan USA, Inc., 645 F. App’x 930, 932 (11th Cir. 2016).
          Rule 9(b) thus forces a plaintiff to offer more than “mere conjecture,” U.S. ex rel. Clausen v.
  Laboratory Corp. of America, Inc., 290 F.3d 1301, 1313 (11th Cir. 2002), and “requires more than
  conclusory allegations that certain statements were fraudulent.” W. Coast Roofing & Waterproofing, Inc.
  v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008). Specificity is required when alleging fraud
  because of the high risk of damaging a party’s reputation. See O’Rear v. Am. Family Life Assur. Co., 139
  F.R.D. 418, 420 (M.D. Fla. 1991).
           “Rule 9(b) is satisfied if the complaint sets forth (1) precisely what statements were made in
  what documents or oral representations or what omissions were made, and (2) the time and place of
  each such statement and the person responsible for making (or, in the case of omissions, not making)
  same, and (3) the content of such statements and the manner in which they misled the plaintiff, and
  (4) what the defendants obtained as a consequence of the fraud.” Clausen, 290 F.3d at 1310 (quoting
  Ziemba v. Cascade Int'l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)); see also Garfield v. NDC Health Corp.,
  466 F.3d 1255, 1262 (11th Cir. 2006) (Rule 9(b) requires that the complaint state the “who, what,
  when, where, and how ” of the alleged misconduct).
          Here, the Complaint fails to identify specific fraudulent conduct of defendants Moya,
  Canizares, 24 Fenelus, Haban, Habayeb, 25 Ross, Schulman, or Yoham.
          “In a case with multiple defendants, the complaint should contain specific allegations with

          24
             At ¶ 96, State Farm alleges that Defendant Roy Canizares testified to the generalization of
  pain scores in patient progress notes recorded in 2010 (well outside the statute of limitations for fraud
  claims), for an entity that is not named in the lawsuit. At most, this allegation supports a conclusion
  that progress notes taken at that time for that unnamed entity could have been completed in a different
  manner. Nothing about this allegation comes close to constituting actionable fraud.
          25
            At ¶ 94, State Farm alleges that Habayeb told patient O.M. during her first clinic visit that
  she needed 42 therapy sessions, which State Farm point to as evidence of the alleged predetermined
  protocol. However, as stated in Exhibit 1 (ECF 1-3 at p. 17, patient no. 647), patient O.M. received
  far fewer than 42 therapy sessions, which cuts against the conclusion that Defendants used a rigid,
  predetermined protocol for their patients.


                                                     Page 37 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 44 of 47



  respect to each defendant; generalized allegations ‘lumping’ multiple defendants together are
  insufficient.” W. Coast Roofing & Waterproofing, Inc., 287 F. App’x at 86. Yet there are no specific
  allegations supporting claims of fraud as to any of those Defendants.
          State Farm purports to allege that all of the services provided to the 916 patients were
  fraudulent. However, that conclusion is not plausible. State Farm acknowledges that each of the
  patients identified in Exhibit 1 suffered a car accident. Consequently, the most reasonable and
  plausible inference to be drawn from the Complaint’s allegations are that at least some of the services
  Defendants provided were medically necessary, and in order to satisfy Rule 9(b)’s particularity
  requirement, State Farm must break out and specifically identify which services were medically
  un necessary. Otherwise, Plaintiffs will have failed to identify which representations are false and which
  are not, in violation of Rule 9(b).
          Similarly, State Farm has not fully identified who it alleges made the alleged
  misrepresentations. In some cases, the person who provided the initial examination is different than
  the person who provided services in follow up visits.
          For instance, the provider who initially examined patients 145 (initials SKH), 146 (BT), and
  147 (YD) in Exhibit 1 was Michael Schulman. However, each of those patients made visits to Ceda
  Clinics after the date on which Schulman stopped providing services, April 2016. See Comp. ¶ 24.
  Thus, a provider other than Schulman necessarily provided services to those patients, and that
  provider was not identified in the Complaint, in contravention of requirement to plead the who, where,
  what, and when of its fraud allegations. See Clausen, 290 F.3d at 1310; Garfield v. NDC Health Corp., 466
  F. 3d 1255, 1262 (11th Cir. 2006). 26
          Moreover, State Farm failed to plead any actual facts supporting the conclusion that the
  individual providers knew their evaluations, diagnoses, and patient notes would be used to obtain PIP
  benefit reimbursement. There are no allegations that the individual providers requested or were
  otherwise informed of a patient’s insurance status. There are no allegations that the individual
  providers were in any way involved in the billing process. There are no allegations that the individual
  providers kept track of or even knew when a particular patient exhausted his or her PIP benefits. In
  short, there are no allegations supporting the conclusion that the individual providers intended that

          26
            Identifying the provider who performed the initial examination is not sufficient because
  State Farm failed to plead that once a treatment plan was set, it was always followed without deviation.
  The allegations regarding Dr. Habayeb (see footnotes above) establish that treatment plans changed.

                                                     Page 38 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 45 of 47



  their representations induce the payment of undeserved PIP reimbursement, an essential element of
  State Farm’s fraud claim.
          Finally, State Farm failed to properly plead fraud against the individual providers based on the
  alleged licensing deficiencies at the various Ceda clinics. There are no allegations that any of the
  provider defendants made any misrepresentations regarding the license status of the clinics (an
  essential element of a fraud claim) or that they were even aware of the license status of each clinic.
  Moreover, and dispositively, the vast majority of the exhibits and EUOs attached to the complaint
  pertain to nonparties. As a result, the Complaint fails to plead a fraudulent misrepresentation by any
  of the providers regarding the Ceda clinics’ license status, a deficiency fatal to that portion of State
  Farm’ fraud claim.
                  N. The Conspiracy Claim Is Not Pled With Particularity
          The civil conspiracy claim is subject to the heightened pleading standard under Rule 9 because
  it is grounded in fraud. See Miccosukee Tribe of Indians of Fla. v. Cypress, 814 F.3d 1202, 1212 (11th Cir.
  2015) & Comp. ¶ 154 (“[Defendants] knowingly agreed and conspired to conduct and participate,
  directly or indirectly, in the fraudulent scheme described above….”).
           “To satisfy the Rule 9(b) standard, a conspiracy complaint must allege: (1) the precise
  statements, documents, or misrepresentations made; (2) the time and place of and person responsible
  for the statement; (3) the content and manner in which the statements misled the Plaintiffs; and (4)
  what the Defendants gained by the alleged fraud.” Findwhat Investor Group v. Findwhat.com, 658 F.3d
  1282, 1296 (11th Cir. 2011); see also Garfield v. NDC Health Corp., 466 F.3d 1255, 1262 (11th Cir. 2006)
  (complaint must state the “who, what, when where, and how” of the alleged misconduct).
          State Farm’s theory of civil conspiracy is based entirely on conclusory statements, especially
  with respect to the Individual Defendants against whom there are no particularized allegations. See
  Regions Bank v. Kaplan, 2013 WL 1193831, at *10 (M.D. Fla. Mar. 22, 2013) (dismissing conspiracy
  claims with “no factual allegations as to when and how [defendant] obtained [the] alleged knowledge
  of the purpose and scope of the alleged conspiracy, when and how [defendant] joined the alleged
  conspiracy, and how [defendant] received anything for his alleged participation”). Accordingly, the
  civil conspiracy claim should be dismissed.
                  O. The FDUTPA Claim Is Not Pled With Particularity
          Count V alleges that Defendants violated the Florida “little” FTC Act. The elements
  comprising a consumer claim for damages under FDUTPA, § 501.204(1), Fla. Stat., are: (1) a deceptive

                                                     Page 39 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 46 of 47



  act or unfair practice; (2) causation; and (3) actual damages. See Carriuolo v. Gen. Motors Co., 823 F.3d
  977, 983 (11th Cir. 2016).
          District courts are split on whether a FDUTPA claim must be pled with particularity under
  Rule 9(b). See, e.g., Garcia v. Clarins USA, Inc., 2014 WL 11997812, at *9 (S.D. Fla. Sept. 5, 2014). The
  Eleventh Circuit has not addressed the issue. Recent decisions hold that FDUTPA claims “sounding
  in fraud” must adhere to the heightened standard of Rule 9(b). See, e.g., Ellis v. Warner, No. 15-10134-
  CIV, 2017 WL 634287, at *23 (S.D. Fla. Feb. 16, 2017) (“Because Plaintiff's FDUTPA claim is based
  on deception or fraud … the heightened pleading standards of Rule 9(b) apply.”) (Goodman, M.J.);
  Perret v. Wyndham Vacation Resorts, Inc., 846 F. Supp. 2d 1327, 1333 (S.D. Fla. 2012) (same); Llado-
  Carreno v. Guidant Corp., No. 09-20971, 2011 WL 705403, at *5 (S.D. Fla. Feb. 22, 2011) (same). 27
          Plaintiffs’ FDUTPA claim clearly sound in fraud and are thus subject to the particularity
  requirement. See Comp. ¶ 165 (“These acts and practices include intentionally and knowingly making,
  or causing to be made, false and fraudulent statements of material fact to State Farm Mutual and State
  Farm Fire in fraudulent submissions for services that were not lawfully rendered ….”).
          For all of the same reasons argued above with respect to the common law fraud claim, the
  FDUTPA claims fail to plead the element of a “deceptive” act or practice with sufficient particularity.
  See, e.g., Lustig v. Bear Stearns Residential Mortg. Corp., 411 F. App’x 224, 225 (11th Cir. 2011) (“Because
  Lustig failed to prove the first element, his claim failed without requiring the district court to address
  the remaining elements.”). Accordingly, the FDUTPA claim should be dismissed.

                                              IV.      CONCLUSION
          WHEREFORE, Defendants respectfully request the Court dismiss the Complaint with
  prejudice; or, alternatively, abstain from deciding this action or stay this action; and grant such further
  relief as the Court deems just and proper.

                                       V.     REQUEST FOR HEARING
          Pursuant to Local Rule 7.1(b)(2), Defendants respectfully request a hearing on this motion to
  help the Court parse the legal issues relating to licensure and the PIP dispute mechanism.

          27
            Even judges who previously ruled that Rule 9(b) was inapplicable to FDUTPA claims have
  receded from that position. Compare Eli Lilly & Co. v. Tyco Integrated Sec., LLC., No. 13-80371-CIV,
  2015 WL 11251732, at *2 (S.D. Fla. Feb. 10, 2015) (Bloom, J.) with USA Nutraceuticals Grp., Inc. v. BPI
  Sports, LLC, No. 15-CIV-80352, 2016 WL 4254257, at *3 (S.D. Fla. Feb. 16, 2016) (Bloom J.).

                                                     Page 40 of 41

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 62 Entered on FLSD Docket 09/09/2019 Page 47 of 47



                                                              Respectfully submitted,

                                                              FUERST ITTLEMAN DAVID & JOSEPH
                                                              Attorneys for Defendants
                                                              SunTrust International Center
                                                              One Southeast Third Avenue, Suite 1800
                                                              Miami, Florida 33131
                                                              Telephone: (305) 350-5690
                                                              Facsimile: (305) 371-8989
                                                              Email: ajoseph@fidjlaw.com
                                                              Email: aittleman@fidjlaw.com
                                                              Email: crajotte@fidjlaw.com
                                                              Secondary Email: lcabrera@fidjlaw.com

                                                              By: /s/ Allan A. Joseph
                                                              Allan A. Joseph
                                                              Florida Bar No.: 893137
                                                              Andrew S. Ittleman
                                                              Florida Bar No.: 0802441
                                                              Christopher Rajotte
                                                              Florida Bar No.: 107742
                                                              Namrata S. Joshi
                                                              Florida Bar No.: 105267

                                        CERTIFICATE OF SERVICE
          We hereby certify that on September 9, 2019, the foregoing document is being served on the
  all counsel of record, either by transmission of Notices of Electronic Filing generated by CM/ECF or
  in some other authorized manner for those counsel or parties who are not authorized to receive
  Notices of Electronic Filing through the CM/ECF system.

                                                       By: /s/ Allan A. Joseph
                                                           Allan A. Joseph




                                                    Page 41 of 41

                                         FUERST ITTLEMAN DAVID & JOSEPH
      ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
